                Case 19-11534-CSS               Doc 15      Filed 07/11/19         Page 1 of 49



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )      Chapter 11
                                                                 )
CHARMING CHARLIE HOLDINGS INC., et al., 1                        )      Case No. 19-11534 (___)
                                                                 )
                                                                 )      (Joint Administration Requested)
                          Debtors.                               )
                                                                 )

                  DEBTORS’ MOTION SEEKING ENTRY OF
       INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO
OBTAIN POSTPETITION FINANCING, (II) AUTHORIZING THE DEBTORS TO USE
CASH COLLATERAL, (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY
ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING ADEQUATE PROTECTION
      TO THE PREPETITION LENDERS, (V) MODIFYING AUTOMATIC STAY,
 (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) 2

respectfully submit this motion for the relief set forth herein. In support of this Motion, the

Debtors submit the Declaration of Patrick Diercks in Support of Debtors’ Motion Seeking Entry

of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition Financing,

(II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing

Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the

Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming
    Charlie International LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408);
    Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’
    headquarters is: 6001 Savoy Drive, Ste. 600 Houston, Texas 77036.

2
    A detailed description of the Debtors and their business, and the facts and circumstances supporting the
    Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Alvaro Bellon, Chief Financial
    Officer of Charming Charlie Holdings Inc., in Support of Debtors’ Chapter 11 Petitions and First Day Motions
    (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed
    under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), on July 11, 2019 (the “Petition
    Date”). Capitalized terms used, but not otherwise defined in this motion shall have the meanings ascribed to
    them in the First Day Declaration or Interim Order (as defined herein), as applicable.
              Case 19-11534-CSS          Doc 15        Filed 07/11/19   Page 2 of 49



(VII) Granting Related Relief (the “Diercks Declaration”), filed contemporaneously herewith and

the First Day Declaration. In further support of this motion, the Debtors respectfully state the

following:


                                     Preliminary Statement

       1.      The Debtors have an immediate need to access incremental liquidity in the form

of postpetition financing to preserve the value of the Debtors’ estates and maximize recoveries

for stakeholders. Accordingly, the Debtors seek approval of a $13 million senior secured asset-

based loan provided by the Prepetition ABL Lenders.            Because the DIP Facility is being

provided by the Prepetition ABL Lenders, the Debtors are avoiding a potentially value-

destructive priming fight with a third party lender.

       2.      If approved, the Debtors will use the proceeds of the DIP Facility to, among other

things: (a) fund the administration of the Debtors’ chapter 11 cases; (b) fund the Debtors’ store

closing sales; and (c) repay amounts outstanding under the Debtors’ Prepetition ABL Facility.

Obtaining an immediate injection of cash is critical to the Debtors’ ability to fund the store

closing sales. Without the liquidity provided by the DIP Facility and access to the Prepetition

Credit Parties’ Cash Collateral, the Debtors will be unable to effectuate the store closing sales,

preventing the Debtors from maximizing the value of their estate for all stakeholders.

       3.      For these reasons, and for the reasons set forth below and in the Diercks

Declaration and the First Day Declaration, the Debtors firmly believe that incurrence of the DIP

Facility will maximize value for the Debtors’ stakeholders and is in the exercise of the Debtors’

sound business judgment. Accordingly, the Debtors respectfully request that the Court approve

the entry of the Interim Order and the Final Order.




                                                  2
                Case 19-11534-CSS               Doc 15        Filed 07/11/19        Page 3 of 49



                                                Relief Requested

        4.       The Debtors seek entry of an interim order, substantially in the form attached

hereto as Exhibit A (the “Interim Order”), and a final order (the “Final Order,”) and, together

with the Interim Order, the “DIP Orders”): 3

                 a.       authorizing the Debtors to obtain senior secured, superpriority postpetition
                          financing (the “DIP Facility,” consisting of a senior secured superpriority
                          revolving credit facility in an aggregate principal amount of $13,000,000)
                          pursuant to the terms and conditions of that certain Debtor-In-Possession
                          Credit Agreement (as the same may be amended, restated, supplemented,
                          waived or otherwise modified from time to time, the “DIP Agreement”),
                          by and among the Debtors, White Oak Commercial Finance, LLC and
                          Second Avenue Capital Partners, LLC, each as a Co-Collateral Agent
                          (collectively, in such capacity, the “DIP Agents”) and as a lender under
                          the DIP Facility (collectively, in such capacity, the “DIP Lenders”),
                          substantially in the form of Exhibit B, attached hereto; 4

                 b.       authorizing the Debtors to execute and deliver the DIP Agreement and any
                          other agreements, instruments, pledge agreements, guarantees, control
                          agreements and other Loan Documents (as defined in the DIP Agreement)
                          and documents related thereto (including, without limitation, any security
                          agreements, intellectual property security agreements, control agreements,
                          or notes) (as amended, restated, supplemented, waived, and/or modified
                          from time to time, and collectively, with the DIP Agreement, the “DIP
                          Documents”) and to perform such other acts as may be necessary or
                          desirable in connection with the DIP Documents;

                 c.       granting to the DIP Agents, for the benefit of themselves and the
                          applicable DIP Lenders and other “Secured Parties” (as defined in the DIP
                          Agreement) on account of the DIP Facility and all obligations owing
                          thereunder and under, or secured by, the DIP Documents (collectively, and
                          including all “Obligations” as described in the DIP Agreement, the “DIP
                          Obligations”) allowed superpriority administrative expense claim status in
                          the Cases and any Successor Cases (as defined herein), which
                          superpriority administrative expense claims shall be subject to the
                          priorities as set forth herein;

3
    The Debtors will file the form of Final Order prior to the Final Hearing (as defined herein).

4
    Following entry of the Interim Order, and prior to entry of the Final Order, amounts outstanding under the
    Prepetition ABL Facility (as defined herein) will be paid down through collections received by the Debtors.
    Upon entry of the Final Order, any remaining unpaid Prepetition ABL Obligations (as defined herein) and all
    accrued and unpaid interest thereon and fees and expenses shall “roll up” and become obligations under the DIP
    Facility and shall constitute DIP Obligations (as defined herein).



                                                          3
            Case 19-11534-CSS         Doc 15       Filed 07/11/19   Page 4 of 49



             d.     granting to each of the DIP Agents, for their benefit and the benefit of the
                    DIP Lenders and each other applicable Secured Party (as defined in the
                    DIP Agreement) under the applicable DIP Documents, automatically
                    perfected security interests in and liens on all of the DIP Collateral (as
                    defined herein), including all property constituting “cash collateral” as
                    defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”),
                    which liens shall be subject to the priorities set forth herein;

             e.     authorizing and directing the Debtors to pay the principal, interest, fees,
                    expenses and other amounts payable under the DIP Documents as such
                    become earned, due and payable, including, letter of credit fees (including
                    issuance and other related charges), commitment fees, success fees, audit
                    fees, appraisal fees, valuation fees, liquidator fees, structuring fees,
                    administrative agent’s fees, unused facility fees, and the reasonable and
                    documented fees and disbursements of the DIP Agents’ attorneys,
                    advisors, accountants, and other consultants, all to the extent provided in,
                    and in accordance with, the DIP Documents;

             f.     authorizing the Debtors to use the Prepetition Collateral (as defined
                    herein), including the Cash Collateral of the Prepetition Credit Parties
                    under the Prepetition Documents (each as defined herein), and providing
                    adequate protection to the Prepetition Credit Parties as set forth herein for
                    any diminution in value of their respective interests in the Prepetition
                    Collateral, including Cash Collateral, resulting from the imposition of the
                    automatic stay, the Debtors’ use, sale, or lease of the Prepetition
                    Collateral, including Cash Collateral, and the priming of their respective
                    interests in the Prepetition Collateral, including Cash Collateral, including
                    by the Carve Out (collectively, and solely to the extent of such diminution
                    in value, “Diminution in Value”);

             g.     vacating and modifying the automatic stay imposed by section 362 of the
                    Bankruptcy Code to the extent necessary to implement and effectuate the
                    terms and provisions of the DIP Documents and the Interim Order;

             h.     scheduling a final hearing (the “Final Hearing”) within thirty (30) days of
                    the Petition Date to consider the relief requested in the DIP Motion on a
                    final basis and approving the form of notice with respect to the Final
                    Hearing; and

             i.     granting related relief.

                                  Jurisdiction and Venue

      5.     The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended




                                               4
                Case 19-11534-CSS             Doc 15       Filed 07/11/19       Page 5 of 49



Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order by the Court in connection

with this motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

        6.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        7.        The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 9014, and Local Rules

2002-1(b) and 4001-2.

     Concise Statements Pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-2 5

        8.        The below chart contains a summary of the material terms of the proposed DIP

Facility, together with references to the applicable sections of the relevant source documents, as

required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule 4001-2.

    Bankruptcy Code                                     Summary of Material Terms
Borrowers                     Charming Charlie LLC
Bankruptcy Rule               Charming Charlie USA, Inc.
4001(c)(1)(B)
                              See DIP Agreement, Art. 1, Preamble.
Guarantor                     Charming Charlie Holdings Inc.
Bankruptcy Rule               Charming Charlie Manhattan LLC
4001(c)(1)(B)                 Poseidon Partners CMS, Inc.
                              Charming Charlie International LLC


5
    The summaries contained in this motion are qualified in their entirety by the provisions of the documents
    referenced, including the DIP Agreement and the Interim DIP Order. To the extent anything in this motion is
    inconsistent with such documents, the terms of the applicable documents shall control. Capitalized terms used
    in this summary chart but not otherwise defined have the meanings ascribed to them in the DIP Documents or
    the Interim DIP Order, as applicable.



                                                       5
                Case 19-11534-CSS           Doc 15        Filed 07/11/19        Page 6 of 49



    Bankruptcy Code                                Summary of Material Terms
                           Charming Charlie Canada LLC
                           See DIP Agreement, Art. 1, Preamble.
DIP Financing Lenders      Second Avenue Capital Partners, LLC (“Second Avenue”), as a Co-Collateral Agent
Bankruptcy Rule            and a Lender, and White Oak Commercial Finance, LLC (“White Oak”) as
4001(c)(1)(B)              Administrative Agent, a Co-Collateral agent, and a Lender.
                           See DIP Agreement Preamble.
Term                       The earliest of: (a) July [12], 2020; (b) if the Final Financing Order is not entered
Bankruptcy Rule            within thirty-five (35) calendar days after the Petition Date, immediately thereafter,
4001(b)(l)(B)(iii),        (c) the effective date of a Chapter 11 plan of reorganization, (d) the closing of a sale
4001(c)(1)(B) Local Rule   of all or substantially all of the assets of the Loan Parties pursuant to Section 363 of
4001-2(a)(ii)              the Bankruptcy Code and (e) the date upon which all or substantially all of the Loan
                           Parties’ working capital assets have been sold or otherwise disposed of, such that the
                           Borrowing Base is equal to or less than [twenty percent (20%)] of the Revolving
                           Credit Commitments (as in effect on the Closing Date).
                           See DIP Agreement § Art. 1.
Commitment                 Commitments. Aggregate Revolving Commitments of $13,000,000.
Bankruptcy Rule
                           See DIP Agreement § Art. 1.
4001(c)(1)(B)
Local Rule 4001-2(a)(ii)
Conditions of Borrowing    Conditions of Initial Revolving Credit Borrowing.
Bankruptcy Rule
4001(c)(1)(B)              •   The Agent’s receipt of the following in form and substance satisfactory to the
                               Co-Collateral Agents:
Local Rule 4001-2(a)(ii)
                               o fully executed counterparts of this Agreement;
                               o a Note executed by each Borrower in favor of each Lender requesting a
                                    Note;
                               o such certificates of resolutions or other action, incumbency certificates
                                    and/or other certificates of Responsible Officers of each Loan Party as the
                                    Agent may require evidencing (A) the authority of such party to enter into
                                    this Agreement and the other Loan Documents to which such party is a
                                    party or is to become a party, and (B) the identity, authority and capacity of
                                    each Responsible Officer thereof authorized to act as a Responsible Officer
                                    in connection with this Agreement and the other Loan Documents to which
                                    such party is a party or is to become a party;
                               o copies of each Loan Party’s Organization Documents and such other
                                    documents and certifications as the Agent may reasonably require to
                                    evidence that each Loan Party is duly organized or formed, and that each
                                    Loan Party is validly existing, in good standing and qualified to engage in
                                    business in each jurisdiction where its ownership, lease or operation of
                                    properties or the conduct of its business requires such qualification, except
                                    to the extent that failure to so qualify in such jurisdiction could not
                                    reasonably be expected to have a Material Adverse Effect;
                               o a certificate signed by a Responsible Officer of the Borrowers certifying (A)
                                    that the conditions specified in Sections 4.02(a) and 4.02(b) have been
                                    satisfied, (B) that, except with respect to the filing of the Chapter 11 Case
                                    and those matters resulting from the Events and Circumstances, there has
                                    been no event or circumstance since January 5, 2019 that has had or could
                                    be reasonably expected to have, either individually or in the aggregate, a


                                                      6
         Case 19-11534-CSS        Doc 15        Filed 07/11/19        Page 7 of 49



Bankruptcy Code                               Summary of Material Terms
                          Material Adverse Effect, and (C) either that (1) no consents, licenses or
                          approvals are required in connection with the execution, delivery and
                          performance by each Loan Party and the validity against each Loan Party of
                          the Loan Documents to which it is a party, or (2) subject to the entry by the
                          Bankruptcy Court of the Interim Financing Order (as same may be
                          amended, supplemented or otherwise modified by the Final Financing
                          Order), that all such consents, licenses and approvals have been obtained
                          and are in full force and effect;
                      o evidence that all insurance required to be maintained pursuant to the Loan
                          Documents and all endorsements in favor of the Agent required under the
                          Loan Documents have been obtained and are in effect;
                      o the Co-Agents shall have received evidence that the Loan Parties shall have
                          delivered all notices, and taken any additional steps, required under the
                          Worker Adjustment and Retraining Notification Act (the WARN Act);
                      o the Security Agreement;
                      o Uniform Commercial Code financing statements, required by Law or
                          reasonably requested by the Agent to be filed, registered or recorded to
                          create or perfect the first priority Liens (subject to Permitted Liens)
                          intended to be created under the Loan Agreements and the Financing Orders
                          and all such documents and instruments shall have been so filed, registered
                          or recorded to the satisfaction of the Agent; and
                      o such other assurances, certificates, documents or consents as the Co-
                          Collateral Agents reasonably may require.
                  •   After giving effect to (i) the first funding of the Revolving Loans and the
                      transactions contemplated by this Agreement and (ii) any charges to the Loan
                      Account made in connection with the establishment of the credit facility
                      contemplated hereby, including, without limitation, payment of all closing costs
                      and professional fees payable by the Loan Parties, Availability shall be not less
                      than $[_______], calculated on a pro forma basis for non-affiliate trade payables,
                      book overdrafts and tax obligations being within normal and customary payment
                      terms.
                  •   The Agent shall have received a Borrowing Base Certificate dated the Closing
                      Date, relating to the week most recently ended prior to the Closing Date, and
                      executed by a Responsible Officer of the Borrowers.
                  •   The Loan Parties shall have entered into the Consulting Agreement, and the
                      Permitted Sale contemplated by such Consulting Agreement shall have
                      commenced.
                  •   The Co-Collateral Agents shall have received and be satisfied with each
                      Borrower’s Approved Budget and such other information (financial or
                      otherwise) reasonably requested by the Agent.
                  •   The Co-Collateral Agents shall be satisfied that each Loan Party maintains and
                      is in compliance with a policy for the treatment, handling, and storage of
                      customer information and personally identifiable information in accordance with
                      applicable Laws, and shall have received a true, accurate, and complete copy of
                      the current version of such policy.
                  •   There shall not be pending any litigation or other proceeding, the result of
                      which, either individually or in the aggregate, could reasonably be expected to
                      have a Material Adverse Effect or prevent or restrain the consummation of the



                                            7
         Case 19-11534-CSS        Doc 15        Filed 07/11/19       Page 8 of 49



Bankruptcy Code                           Summary of Material Terms
                      Loan Agreements, and which is not stayed by the filing of the Chapter 11 Case.
                  •   The consummation of the transactions contemplated hereby shall not violate any
                      applicable Law or any Organization Document.
                  •   All fees and expenses required to be paid to the Agent by the Loan Parties on or
                      before the Closing Date shall have been paid in full, and all fees and expenses
                      required to be paid to the Lenders by the Loan Parties on or before the Closing
                      Date shall have been paid in full.
                  •   The Borrowers shall have paid all reasonable and documented out-of-pocket
                      fees, charges and disbursements of counsel to the Agent to the extent invoiced
                      prior to or on the Closing Date, plus such additional amounts of such fees,
                      charges and disbursements as shall constitute the Agent’s reasonable estimate of
                      such fees, charges and disbursements incurred or to be incurred by the Agent
                      through the Closing Date (provided that such estimate shall not thereafter
                      preclude a final settling of accounts between the Borrowers and the Agent).
                  •   The Agent and the Lenders shall have completed satisfactory background checks
                      of the Loan Parties’ owners, shareholders and management and shall have
                      received all documentation and other information required by regulatory
                      authorities under applicable “know your customer” and anti-money laundering
                      rules and regulations, including without limitation the USA PATRIOT Act.
                  •   (i) The Bankruptcy Court shall have entered the Interim Financing Order, the
                      Cash Management Order and the Wage Order, (ii) none of such orders shall
                      have been stayed, vacated or reversed (in whole or in part), (iii) the Cash
                      Management Order shall not have been amended or modified other than with the
                      consent of the Co-Agents in their Permitted Discretion, and (iv) the Interim
                      Financing Order and the Wage Order shall not have been amended or modified
                      other than with the consent of the Co-Agents in their Permitted Discretion the
                      Co-Agents.
                  •   the Co-Agents’ and each Lender’s respective investment committees shall have
                      approved this Agreement and the transactions contemplated hereby.
                  •   the Loan Parties shall have filed the following motions with the Bankruptcy
                      Court, all of which shall be in form and substance acceptable to the Co-Agents a
                      motion under Section 363 of the Bankruptcy Code to approve the assumption of
                      the Consulting Agreement (the “Consulting Motion”).
                  Conditions Precedent to All Revolving Credit Borrowings.
                  •   The representations and warranties made by a Loan Party contained in Article V
                      of the DIP Agreement or in any other Loan Document or which are contained in
                      any document furnished at any time under or connection herewith or therewith
                      shall be true and correct in all material respects (except in the case of any such
                      representation or warranty that is qualified as to materiality or as to the
                      occurrence of (or the absence of the occurrence of) a Material Adverse Effect,
                      which shall be true and correct in all respects) on and as of the date of such
                      Revolving Credit Borrowing, except to the extent that such representations and
                      warranties specifically refer to an earlier date, in which case they shall be true
                      and correct in all material respects as of such earlier date;
                  •   No Default or Event of Default shall exist, or would result from such proposed
                      Revolving Credit Borrowing or from the application of the proceeds thereof;
                  •   The Agent shall have received a Loan Notice in accordance with the




                                            8
                Case 19-11534-CSS          Doc 15         Filed 07/11/19        Page 9 of 49



    Bankruptcy Code                                    Summary of Material Terms
                               requirements hereof;
                           •   The Agent shall have received a Borrowing Base Certificate showing the
                               Borrowing Base as of the close of business as of one (1) day prior to the date of
                               such requested funding, to be certified as true and correct in all material respects
                               by a Responsible Officer of the Borrowers and accompanied by all applicable
                               system generated documentation supporting the information contained within
                               the Borrowing Base Certificate, including, but not limited to, perpetual
                               inventory reporting inclusive of inventory mix by category and/or department
                               and, where applicable, accounts receivable detail documentation, screen shots of
                               the Loan Parties’ bank accounts requested by the Agent as of the date of such
                               Borrowing Base Certificate, accounts receivable agings, perpetual inventory
                               report, flash sales report (including sales comparison by store), inventory
                               receipts by vendor, calculation of Availability reflecting all sales, collections and
                               debit and credit adjustments, the most recent reports (which reports shall be as of
                               one (1) day prior to the date of such requested funding) of Eligible Credit Card
                               Receivables and Eligible Inventory prepared by the Borrowers, and any
                               additional documentation reasonably requested by the Agent; provided that the
                               Borrower shall not be required to update any ineligible Inventory or Credit Card
                               Receivables in conjunction with such delivery;
                           •   No event or circumstance which could reasonably be expected to result in a
                               Material Adverse Effect shall have occurred or would result from the Revolving
                               Credit Borrowing, expect for matters arising from the Events and
                               Circumstances;
                           •   No Overadvance shall result from such Revolving Credit Borrowing;
                           •   Neither the Interim Financing Order nor the Final Financing Order, as
                               applicable, shall have been (i) stayed, vacated or reversed (in whole or in part),
                               or (ii) amended or modified other than with the consent of the Co-Agents in their
                               Permitted Discretion; and
                           •   Each Credit Extension shall be for purposes and in amounts consistent with the
                               Approved Budget (subject to the Permitted Variance).
                           See DIP Agreement §§ 4.01, 4.02
Interest Rates             Rates and Payment of Interest.
Bankruptcy Rule
4001(c)(1)(B)              •   Revolving Loan shall bear interest on the outstanding principal amount thereof
                               at a rate per annum equal to LIBO Rate plus the Applicable Margin.
Local Rule 4001-2(a)(ii)       “Applicable Margin” means eight and one half of one percent (8.5%).
                           •   If any other Event of Default exists, then the Agent may, and upon the request of
                               the Required Lenders shall, notify the Borrowers that all outstanding Obligations
                               shall thereafter bear interest at the Default Rate (in lieu of the Revolving Interest
                               Rate) to the fullest extent permitted by applicable Laws. “Default Rate” means
                               an interest rate equal to (a) the Revolving Interest Rate or (b) Prime Rate
                               (including any Applicable Margin) otherwise applicable to such portion of the
                               Obligations, in each case, plus two percent (2.0%) per annum.
                           See DIP Agreement §§ 1.01, 2.08




                                                      9
               Case 19-11534-CSS          Doc 15        Filed 07/11/19        Page 10 of 49



    Bankruptcy Code                                    Summary of Material Terms
Use of DIP Financing       Use of Proceeds. Use the proceeds of the Revolving Credit Borrowings, to the extent
Facility and Cash          permitted under applicable Law, the Approved Budget (subject to the Permitted
Collateral Bankruptcy      Variance), and the Loan Documents, (a) on the Closing Date, for the payment of
Rule                       transaction expenses in connection with this Agreement and to make the Carve-Out
4001(b)(l)(B)(ii)          Advance, and (b) after the Closing Date, (i) subject to entry of the Final Order, to
                           finance the payoff of the Pre-Petition Obligations in accordance with Section 2.05,
Local Rule 4001-2(a)(ii)
                           (ii) to finance general corporate purposes of the Loan Parties and the acquisition of
                           working capital assets of the Borrowers, including capital expenditures and the
                           purchase of inventory and equipment, in each case in accordance with the Approved
                           Budget or as otherwise approved by the Lenders, and (iii) to fund the Professional
                           Fee Escrow Account and to pay other fees, expenses, and costs incurred in
                           connection with the Chapter 11 Case, as well as the payment of any adequate
                           protection payments approved in the Financing Orders as approved by the
                           Bankruptcy Court and the Agents.
                           See DIP Agreement §6.11
Adequate Protection        Prepetition Revolving Loan Adequate Protection Liens. Subject to and subordinate to
Bankruptcy Rules           the Carve Out as set forth in this Interim Order, pursuant to sections 361, 363(e), and
4001(b)(l)(B)(iv),         364(d) of the Bankruptcy Code, as adequate protection of the interests of the
4001(c)(1)(B)(ii)          Prepetition Revolving Loan Secured Parties in the Prepetition Collateral against any
                           Diminution in Value of such interests in the Prepetition Collateral, the Debtors grant
                           to the Prepetition Revolving Loan Agents, for the benefit of themselves and the
                           Prepetition Revolving Loan Secured Parties, continuing, valid, binding, enforceable,
                           and perfected postpetition security interests in and liens on all DIP Collateral (the
                           “Prepetition Revolving Loan Adequate Protection Liens”).
                           Prepetition Term Loan Adequate Protection Liens. Subject to and subordinate to the
                           Carve Out as set forth in this Interim Order and to the Prepetition Revolving Loan
                           Adequate Protection Liens, pursuant to sections 361, 363(e), and 364(d) of the
                           Bankruptcy Code, as adequate protection of the interests of the Prepetition Term
                           Loan Secured Parties in the Prepetition Collateral against any Diminution in Value of
                           such interests in the Prepetition Collateral, the Debtors grant to the Prepetition Term
                           Loan Agent, for the benefit of itself and the Prepetition Term Loan Secured Parties,
                           continuing, valid, binding, enforceable, and perfected postpetition security interests
                           in and liens on all DIP Collateral (the “Prepetition Term Loan Adequate Protection
                           Liens”).
                           Prepetition Vendor Program Loan Adequate Protection Liens. Subject to and
                           subordinate to the Carve Out as set forth in this Interim Order and to the Prepetition
                           Revolving Loan Adequate Protection Liens, pursuant to sections 361, 363(e), and
                           364(d) of the Bankruptcy Code, as adequate protection of the interests of the
                           Prepetition Vendor Program Loan Secured Parties in the Prepetition Collateral
                           against any Diminution in Value of such interests in the Prepetition Collateral, the
                           Debtors grant to the Prepetition Vendor Program Loan Agent, for the benefit of itself
                           and the Prepetition Vendor Program Loan Secured Parties, continuing, valid,
                           binding, enforceable, and perfected postpetition security interests in and liens on all
                           DIP Collateral (the “Prepetition Vendor Program Loan Adequate Protection Liens,”
                           and together with the Prepetition Revolving Loan Adequate Protection Liens and the
                           Prepetition Term Loan Adequate Protection Liens, the “Adequate Protection Liens”).
                           Adequate Protection Superpriority Claims.
                                   (a) Prepetition Revolving Loan Superpriority Claim.               Subject and
                           subordinate to the Carve Out as set forth in this Interim Order and the DIP
                           Superpriority Claim, as further adequate protection of the interests of the Prepetition
                           Revolving Loan Secured Parties in the Prepetition Collateral against any Diminution



                                                     10
        Case 19-11534-CSS         Doc 15       Filed 07/11/19         Page 11 of 49



Bankruptcy Code                                Summary of Material Terms
                  in Value of such interests in the Prepetition Collateral, the Prepetition Revolving
                  Loan Agents, on behalf of themselves and the Prepetition Revolving Loan Secured
                  Parties, are granted as and to the extent provided by section 507(b) of the Bankruptcy
                  Code an allowed superpriority administrative expense claim in the Cases and any
                  Successor Cases (the “Prepetition Revolving Loan Superpriority Claim”).
                           (b) Prepetition Term Loan Superpriority Claim. Subject and subordinate to
                  the Carve Out as set forth in this Interim Order, the DIP Superpriority Claim and the
                  Prepetition Revolving Loan Superpriority Claim, as further adequate protection of
                  the interests of the Prepetition Term Loan Secured Parties in the Prepetition
                  Collateral against any Diminution in Value of such interests in the Prepetition
                  Collateral, the Prepetition Term Loan Agent, on behalf of itself and the Prepetition
                  Term Loan Secured Parties, is granted as and to the extent provided by section
                  507(b) of the Bankruptcy Code an allowed superpriority administrative expense
                  claim in the Cases and any Successor Cases (the “Prepetition Term Loan
                  Superpriority Claim”).
                            (c) Prepetition Vendor Program Loan Superpriority Claim. Subject and
                  subordinate to the Carve Out as set forth in this Interim Order, the DIP Superpriority
                  Claim and the Prepetition Revolving Loan Superpriority Claim, as further adequate
                  protection of the interests of the Prepetition Vendor Program Loan Secured Parties in
                  the Prepetition Collateral against any Diminution in Value of such interests in the
                  Prepetition Collateral, the Prepetition Vendor Program Loan Agent, on behalf of
                  itself and the Prepetition Vendor Program Loan Secured Parties, is granted as and to
                  the extent provided by section 507(b) of the Bankruptcy Code an allowed
                  superpriority administrative expense claim in the Cases and any Successor Cases (the
                  “Prepetition Vendor Program Loan Superpriority Claim,” and together with the
                  Prepetition Revolving Loan Superpriority Claim and the Prepetition Term Loan
                  Superpriority Claim, the “Adequate Protection Superpriority Claims”).
                  Adequate Protection Payments and Protections for Prepetition Revolving Loan
                  Secured Parties. As further adequate protection (the “Prepetition Revolving Loan
                  Adequate Protection Payments”), the Debtors are authorized to provide adequate
                  protection to the Prepetition Revolving Loan Secured Parties in the form of payment
                  in cash (and as to fees and expenses, without the need for the filing of a formal fee
                  application) of (i) interest (including at the default rate) and principal due under the
                  Prepetition Revolving Loan Documents, subject to the rights preserved in paragraph
                  43 of the Interim Order, (ii) the reasonable and documented fees, out-of-pocket
                  expenses, and disbursements (including the reasonable and documented fees, out-of-
                  pocket expenses, and disbursements of counsel, financial advisors, auditors, third-
                  party consultants, and other vendors) incurred by the Prepetition Revolving Loan
                  Agents, including the reasonable and documented out-of-pocket expenses and
                  disbursements incurred by (I) Choate, Hall & Stewart LLP, as counsel to the
                  Prepetition Revolving Loan Agents and (II) Richards, Layton & Finger, P.A., as co-
                  counsel to the Prepetition Revolving Loan Agents, arising prior, on, or subsequent to
                  the Petition Date.
                  Adequate Protection Payments and Protections for Prepetition Term Loan Secured
                  Parties and the Prepetition Vendor Program Loan Secured Parties. Subject to the
                  Carve Out as set forth in this Interim Order, as further adequate protection (the
                  “Prepetition Subordinated Creditor Adequate Protection Payments,” and together
                  with the Prepetition Revolving Loan Adequate Protection Payments, the “Adequate
                  Protection Payments”), the Debtors are authorized to provide adequate protection to
                  the Prepetition Term Loan Secured Parties and the Prepetition Vendor Program Loan
                  Secured Parties in the form of payment in cash (and as to fees and expenses, without
                  the need for the filing of a formal fee application) of the reasonable and documented



                                            11
               Case 19-11534-CSS            Doc 15       Filed 07/11/19         Page 12 of 49



    Bankruptcy Code                                      Summary of Material Terms
                             fees, out-of-pocket expenses, and disbursements (including the reasonable and
                             documented fees, out-of-pocket expenses, and disbursements of counsel, financial
                             advisors, auditors, third-party consultants, and other vendors) incurred by the
                             Prepetition Term Loan Agent and the Prepetition Vendor Program Loan Agent,
                             including the reasonable and documented fees, out-of-pocket expenses, and
                             disbursements incurred by (I) Covington & Burling, as counsel to the Prepetition
                             Term Loan Agent and the Prepetition Vendor Program Loan Agent, (II) [TBD], as
                             co-counsel to the Prepetition Term Loan Agent and the Prepetition Vendor Program
                             Loan Agent arising prior, on, or subsequent to the Petition Date (III) Winston &
                             Strawn LLP, as counsel to the lenders pursuant to the Prepetition Term Loan Credit
                             Agreement and Prepetition Vendor Program Credit Agreement and (IV) Young
                             Conaway Stargatt & Taylor, LLP, as co-counsel to the lenders pursuant to the
                             Prepetition Term Loan Credit Agreement and Prepetition Vendor Program Credit
                             Agreement; provided, however, that the Debtors shall not make any Prepetition
                             Subordinated Creditor Adequate Protection Payments prior to the indefeasible
                             payment in full, in cash of all DIP Obligations and all Prepetition Revolving Loan
                             Obligations and the termination of all commitments to lend or otherwise provide any
                             other financing under the DIP Facility or the Prepetition Revolving Loan Facility.
                             See Interim Order ¶¶ 12, 14, 16, 17.
Repayment Features           Repayment of Revolving Loans
Local Rule 4001-2(a)(i)(E)
                             The Borrowers shall repay to the Lenders on the Termination Date the aggregate
                             principal amount of Revolving Loans outstanding on such date, along with accrued
                             but unpaid interest and all other Obligations outstanding with respect to the
                             Revolving Loans.
                             See DIP Agreement §2.07
                             Repayment of Indebtedness
                             Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
                             maturity thereof in cash any Indebtedness (other than (i) Indebtedness incurred
                             hereunder, (ii) Indebtedness under the Pre-Petition Credit Agreement in accordance
                             with the terms and conditions herein, (iii) with respect to the Pre-Petition Term Debt
                             Obligations and the Pre-Petition Vendor Credit Financing Obligations, in accordance
                             with the Intercreditor Agreement, (iv) any adequate protection payments expressly
                             provided for in the Financing Orders, and (v) as set forth in the Approved Budget or
                             otherwise expressly permitted under this Agreement) or make any payment in
                             violation of any subordination terms of any Subordinated Indebtedness.
                             See DIP Agreement §7.07
                             Prepayment; Pre-Petition Obligations
                             •   (a) The Borrowers may, upon irrevocable notice (which notice may be
                                 conditioned upon the occurrence of any event) from the Borrowers to the Agent,
                                 at any time or from time to time, voluntarily prepay Revolving Loans
                                 permanently reduce the Aggregate Revolving Commitments in whole or in part;
                                 provided that (i) such notice must be received by the Agent not later than 11:00
                                 a.m. three (3) Business Days prior to any date of prepayment of Revolving
                                 Loans; and (ii) any prepayment of Committed Revolving Loans and concurrent
                                 permanent reduction of the Aggregate Revolving Commitments shall be in a
                                 principal amount of $1,000,000 or a whole multiple of $500,000 in excess
                                 thereof, or, if less, the entire principal amount thereof then outstanding. Each
                                 such notice shall specify the date and amount of such prepayment. The Agent
                                 will promptly notify each Lender of its receipt of each such notice, and of the
                                 amount of such Lender’s Applicable Percentage of such prepayment. If such


                                                      12
               Case 19-11534-CSS          Doc 15       Filed 07/11/19         Page 13 of 49



    Bankruptcy Code                                   Summary of Material Terms
                               notice is given by the Borrowers, the Borrowers shall make such prepayment
                               and the payment amount specified in such notice shall be due and payable on the
                               date specified therein. Any prepayment of Committed Revolving Loans and
                               permanent reduction of the Aggregate Revolving Commitments shall be
                               accompanied by all accrued interest on the amount prepaid. Each such
                               prepayment and permanent reduction shall be applied to the Committed
                               Revolving Loans and Revolving Commitments of the Lenders in accordance
                               with their respective Applicable Percentages, in all cases, and in accordance with
                               clause (g) below.
                           •   (c) If for any reason the Total Revolver Outstandings at any time exceed the
                               Maximum Revolving Loan Amount as then in effect, the Borrowers shall
                               immediately prepay the Pre-Petition Obligations and Revolving Loans in an
                               aggregate amount equal to such excess (which prepayment will not reduce the
                               Aggregate Revolving Commitments), and in accordance with clause (g) below.
                           •   (d) The Borrowers shall prepay the Pre-Petition Obligations and Revolving
                               Loans with proceeds and collections received by the Loan Parties to the extent
                               so required under the provisions of Section 6.13 of the DIP Agreement (which
                               prepayment will not reduce the Aggregate Revolving Commitments), and in
                               accordance with clause (g) below.
                           •   (g) Prepayments made pursuant to clauses (a), (c) and (d) above shall be applied,
                               first, to the outstanding Pre-Petition Obligations in accordance with the Pre-
                               Petition Credit Agreement, second, ratably to the outstanding Revolving Loans,
                               and third, the amount remaining, if any, after the prepayment in full of all Pre-
                               Petition Obligations as required above and Revolving Loans outstanding at such
                               time may be retained by the Borrowers for use in the ordinary course of its
                               business or as otherwise not prohibited by the terms and conditions of the Loan
                               Documents.
                           •   (h) No later than one (1) Business Day after the Final Order Entry Date, the
                               Borrowers shall pay in full with the proceeds of Committed Revolving Loans
                               hereunder, the total outstanding amount of the Pre-Petition Obligations, together
                               with additional amounts due under Section 2.09 of the Pre-Petition Credit
                               Agreement.
                           See DIP Agreement §2.05
Fees                       Closing Fee. On the Closing Date, the Borrowers shall pay to the Agent, for the
Bankruptcy Rule            ratable benefit of Lenders holding the Revolving Commitments based on their
4001(c)(1)(B)              Applicable Percentages, a closing fee of $260,000, which shall be non-refundable
                           and fully earned on the Closing Date.
Local Rule 4001-2(a)(ii)
                           Unused Line Fee. If the average daily unpaid balance of the sum of Total Revolver
                           Outstandings (the “Usage Amount”) for any month does not equal the Aggregate
                           Revolving Commitments, then the Borrowers shall pay to the Agent, for the ratable
                           benefit of Lenders holding the Revolving Commitments based on their Applicable
                           Percentages, an unused line fee at a rate equal to one half of one percent (0.50%) per
                           annum on the amount by which the Aggregate Revolving Commitments exceeds
                           such Usage Amount (the “Facility Fee”). Such Facility Fee shall be payable to the
                           Agent in arrears on the first day of each month with respect to the previous month.
                           Administration Fee. The Borrowers shall pay to the Agent, for the ratable benefit of
                           Lenders holding the Revolving Commitments based on their Applicable Percentages,
                           an administrative fee equal to $10,000 per month, payable in advance (i) on the
                           Closing Date for the month of July, and (ii) on the first day of each month thereafter
                           through the Termination Date (the “Administrative Fee”). The Administrative Fee



                                                    13
               Case 19-11534-CSS          Doc 15       Filed 07/11/19         Page 14 of 49



    Bankruptcy Code                                   Summary of Material Terms
                           shall be deemed earned in full on the date when each such payment is due and
                           payable hereunder and shall not be subject to rebate or proration upon termination of
                           this Agreement for any reason.
                           Progress Fee. The Borrowers shall pay to the Agent, for the ratable benefit of
                           Lenders holding the Revolving Commitments based on their Applicable Percentages,
                           a progress equal to $260,000, which shall be due and payable on the earlier of (i)
                           August 10, 2019 and (ii) the Termination Date (the “Progress Fee”). The Progress
                           Fee shall be deemed earned in full on the date when same is due and payable
                           hereunder and shall not be subject to rebate or proration upon termination of this
                           Agreement for any reason.
                           See DIP Agreement § 2.09.
Budget                     Approved Budget. The thirteen (13) week budget prepared by the Borrowers and
Bankruptcy Rule 4001       furnished to the Co-Collateral Agents on the Effective Date, as the same may or
(c)(1)(B)                  shall, as applicable, be updated, modified and/or supplemented thereafter from time
                           to time as provided in Section 6.01(e), which the Borrowers shall use their best
Local Rule 4001-2(a)(ii)
                           efforts to prepare on a book basis (not incorporating any check “float”) and shall
                           include a weekly cash budget, including information on a cumulative basis by
                           category (except with respect to professional fees and expenses, which shall be on a
                           line item basis) as to (w) projected cash receipts and gross margins, (x) projected
                           disbursements (including ordinary course operating expenses, bankruptcy-related
                           expenses (including professional fees and expenses), capital expenditures, asset sales
                           and fees and expenses of the Administrative Agent, Co-Collateral Agents and the
                           Lenders (including counsel therefor) and any other fees and expenses relating to the
                           Loan Documents), (y) projected inventory levels and inventory receipts, and (z) a
                           calculation of the Borrowing Base, Total Revolver Outstandings, Pre-Petition
                           Obligations and Availability, which budget and any update thereof shall be
                           acceptable to the Co-Collateral Agents in their Permitted Discretion.
                           The Approved Budget may be updated, modified or supplemented (with the written
                           consent of the Co-Collateral Agents and/or at the reasonable request of the Co-
                           Collateral Agents) from time to time, and each such updated, modified or
                           supplemented budget shall be approved by, and in form and substance reasonably
                           satisfactory to, the Co-Collateral Agents and no such updated, modified or
                           supplemented budget shall be effective until so approved and once so approved shall
                           be deemed an Approved Budget; provided, that during the tenth (10th) week of the
                           initial Approved Budget (and the tenth (10th) week of each successive Approved
                           Budget thereafter), the Borrowers shall submit a budget for the next successive
                           thirteen week period to the Co-Collateral Agents, which budget shall be in form and
                           substance reasonably acceptable to the Co-Collateral Agents, and approved by the
                           Co-Collateral Agents at least ten (10) Business Days prior to the expiration of such
                           Approved Budget; provided further that if an updated, modified or supplemented
                           budget is delivered by the Borrowers to the Co-Collateral Agents in accordance with
                           the requirements contained herein and the Co-Collateral Agents do not respond
                           (either by accepting or rejecting the budget) within five (5) Business Days, then such
                           updated, modified or supplemented budget shall be deemed to be the Approved
                           Budget. Each Approved Budget delivered to the Co-Collateral Agents shall be
                           accompanied by such supporting documentation as requested by the Co-Collateral
                           Agents.
                           See DIP Agreement §§ 1.01; 6.01.
Variance Covenant          Budget Compliance and Variance. On or before Wednesday of each week, the
Bankruptcy Rule            Borrowers shall deliver to the Co-Collateral Agents an Approved Budget Variance
4001(c)(l)(B)              Report; and on each Approved Budget and each Approved Budget Variance Report



                                                    14
               Case 19-11534-CSS          Doc 15        Filed 07/11/19        Page 15 of 49



    Bankruptcy Code                                     Summary of Material Terms
Local Rule 4001-2(a)(ii)   shall each be prepared in good faith on the basis of the assumptions stated therein,
                           which assumptions were fair in light of the conditions existing at the time of delivery
                           of such forecasts, and represented, at the time of such delivery, the Loan Parties’
                           good faith estimate of its future financial performance.
                           Approved Budget Variance Report. A weekly report in form and substance
                           acceptable to the Co-Collateral Agents in their Permitted Discretion provided by the
                           Borrowers to the Co-Collateral Agents in accordance with Section 6.01(e):
                           (i) showing on a cumulative and weekly basis by category (or line item, as
                           applicable) actual receipts for both inventory and revenues, actual gross margins,
                           actual disbursement amounts, cash on hand, calculation of the Borrowing Base, Total
                           Revolver Outstandings, Pre-Petition Obligations and Availability as of Saturday of
                           each week on a cumulative and weekly basis, noting therein all variances, on a
                           cumulative or line item basis, as applicable, from amounts set forth for such period in
                           the Approved Budget, and shall include explanations for all material variances, and
                           (ii) certified by a Responsible Officer of the Borrowers.
                           See DIP Agreement §§ 1.01; 6.01.
Events of Default          Events of Default. Any of the following shall constitute an Event of Default:
Bankruptcy Rule
4001(c)(l)(B) Local Rule   •   Non-Payment. Any Borrower or any other Loan Party fails to pay when and as
4001-2(a)(ii)                  required to be paid herein, (i) any amount of principal of any Revolving Loan, or
                               (ii) within three (3) Business Days of the date when and as required to be paid
                               herein, provided that such grace period shall only apply if Agent shall have
                               failed to charge Borrowers’ account for such amounts due, (x) any interest on
                               any Revolving Loan or (y) any fee due hereunder, or (iii) any other amount
                               payable hereunder or under any other Loan Document or the Financing Orders;
                               or
                           •   Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
                               covenant or agreement contained in any of Section 6.01, 6.02 (excluding clause
                               (m) of Section 6.02), 6.03 (excluding clauses (h) and (j) of Section 6.03), 6.05,
                               6.07, 6.10, 6.11, 6.12, 6.13, 6.14, 6.20 - 6.25 and 6.28 – 6.30 or Article VII of
                               the DIP Agreement; or (ii) any Guarantor fails to perform or observe any
                               payment or other material term, covenant or agreement contained in Article XI
                               of the DIP Agreement or any other Facility Guaranty; or (iii) any of the Loan
                               Parties breaches any negative covenant under any Security Document; or
                           •   Other Defaults. Any Loan Party fails to perform or observe any other covenant
                               or agreement (not specified in subsection (a) or (b) above) contained in any
                               Loan Document on its part to be performed or observed and such failure
                               continues for twenty (20) days; or
                           •   Representations and Warranties. Any representation, warranty, certification or
                               statement of fact made or deemed made by or on behalf of any Borrower or any
                               other Loan Party herein, in any other Loan Document, or in any document
                               delivered in connection herewith or therewith (including, without limitation, any
                               Borrowing Base Certificate) shall be incorrect or misleading in any material
                               respect when made or deemed made; or
                           •   Cross-Default. (A) Any Loan Party or any Subsidiary thereof fails to make any
                               payment when due (whether by scheduled maturity, required prepayment,
                               acceleration, demand, or otherwise) in respect of any Post-Petition or unstayed
                               Material Indebtedness (including undrawn committed or available amounts and
                               including amounts owing to all creditors under any combined or syndicated
                               credit arrangement), or (B) Any Loan Party or any Subsidiary thereof fails to



                                                     15
        Case 19-11534-CSS        Doc 15       Filed 07/11/19         Page 16 of 49



Bankruptcy Code                               Summary of Material Terms
                      observe or perform any other agreement or condition relating to any such Post-
                      Petition or unstayed Material Indebtedness or contained in any instrument or
                      agreement evidencing, securing or relating thereto, or any other event occurs,
                      the effect of which default or other event is to cause, or to permit the holder or
                      holders of such Post-Petition or unstayed Material Indebtedness or the
                      beneficiary or beneficiaries of any Guarantee thereof (or a trustee or agent on
                      behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
                      the giving of notice if required, such Indebtedness to be demanded or to become
                      due or to be repurchased, prepaid, defeased or redeemed (automatically or
                      otherwise), or an offer to repurchase, prepay, defease or redeem such
                      Indebtedness to be made, prior to its stated maturity, or such Guarantee to
                      become payable or cash collateral in respect thereof to be demanded.
                  •   Maturity Date.          The Maturity Date occurs (other than pursuant to clause
                      (a) of such definition).
                  •   Judgments. There is entered against any Loan Party or any Subsidiary thereof
                      (i) one or more judgments or orders for the payment of money in an aggregate
                      amount (as to all such judgments and orders) exceeding $1,000,000 (to the
                      extent not covered by independent third-party insurance as to which the insurer
                      is rated at least “A” by A.M. Best Company, has been notified of the potential
                      claim and does not dispute coverage), or (ii) any one or more non-monetary
                      judgments that have, or could reasonably be expected to have, individually or in
                      the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
                      proceedings are commenced by any creditor upon such judgment or order, or
                      (B) there is a period of thirty (30) consecutive days during which a stay of
                      enforcement of such judgment or order, by reason of a pending appeal or
                      otherwise, is not in effect; or
                  •   ERISA. An ERISA Event or any other event or condition specified in Section
                      6.22 or hereof shall occur or exist with respect to any Plan and, as a result of
                      such event or condition, together with all other such events or conditions, any
                      Loan Party or any ERISA Affiliate shall incur, or in the opinion of Agent be
                      reasonably likely to incur, a liability to a Plan or the PBGC (or both) which, in
                      the reasonable judgment of Agent, would have a Material Adverse Effect; or the
                      occurrence of any ERISA Event, or any Loan Party’s failure to report an ERISA
                      Event in accordance with Section 6.22 hereof; or
                  •   Invalidity of Loan Documents. (i) Any material provision of any Loan
                      Document, at any time after its execution and delivery and for any reason other
                      than as expressly permitted hereunder or thereunder, satisfaction in full of all of
                      the Obligations and the Pre-Petition Obligations or any action or inaction by the
                      Agent or other Credit Parties, ceases to be in full force and effect; or any Loan
                      Party or Permitted Holder or any of their respective Subsidiaries contests in any
                      manner the validity or enforceability of any material provision of any Loan
                      Document; or any Loan Party denies that it has any or further liability or
                      obligation under any provision of any Loan Document, or purports to revoke,
                      terminate or rescind any provision of any Loan Document or seeks to avoid,
                      limit or otherwise adversely affect any Lien purported to be created under any
                      Security Document; or (ii) any Lien purported to be created under any Security
                      Document shall cease to be, or shall be asserted by any Loan Party or any other
                      Person not to be, a valid and perfected Lien on any Collateral with an aggregate
                      value of more than $100,000, with the priority required by the applicable
                      Security Document; or




                                           16
        Case 19-11534-CSS        Doc 15       Filed 07/11/19        Page 17 of 49



Bankruptcy Code                              Summary of Material Terms
                  •   Change of Collateral. There occurs any Change of Control; or
                  •   Loss of Collateral. There occurs any uninsured loss to any material portion of
                      the Collateral; or
                  •   Breach of Consulting Agreement. The Loan Parties breach any of the material
                      terms or conditions of the Consulting Agreement or cease conducting the
                      Permitted Sale contemplated thereunder in accordance therewith or file a motion
                      with the Bankruptcy Court to reject, or otherwise seek authority not to perform
                      under, the Consulting Agreement, in all cases, without the prior written consent
                      of the Co-Agents; or
                  •   Indictment. The indictment of any legal proceeding against any Loan Party or
                      any Subsidiary thereof, under any federal or state criminal statute, which
                      indictment is not vacated within 60 days; or
                  •   Guaranty. The termination or attempted termination of any Facility Guaranty
                      except as expressly permitted hereunder or under any other Loan Document; or
                  •   Subordination. (i) The subordination provisions of any Subordination
                      Agreement or other documents evidencing or governing any Subordinated
                      Indebtedness (the “Subordination Provisions”) shall, in whole or in part,
                      terminate, cease to be effective or cease to be legally valid, binding and
                      enforceable against any holder of the applicable Subordinated Indebtedness; or
                      (ii) any Borrower or any other Loan Party shall, directly or indirectly, disavow
                      or contest in any manner (A) the effectiveness, validity or enforceability of any
                      of the Subordination Provisions, (B) that the Subordination Provisions exist for
                      the benefit of the Credit Parties, or (C) that all payments of principal of or
                      premium and interest on the applicable Subordinated Indebtedness, or realized
                      from the liquidation of any property of any Loan Party, shall be subject to any of
                      the Subordination Provisions.
                  •   Chapter 11 Case. The occurrence of any of the following in the Chapter 11
                      Case:
                      o any Loan Party, without the Agent’s prior written consent, files a motion
                          with the Bankruptcy Court seeking the authority to liquidate all or
                          substantially all of any Loan Party’s assets or capital stock unless the
                          transactions that are the subject of the motion will result in payment in full
                          in cash of the Pre-Petition Obligations and the Obligations on the closing of
                          such sale;
                      o other than in connection with the payment in full or refinancing of the Pre-
                          Petition Obligations and the Obligations, the bringing or supporting of a
                          motion, taking of any action or the filing of any plan or disclosure statement
                          attendant thereto by or on behalf of any Loan Party in the Chapter 11 Case:
                          (A) to obtain additional financing under Section 364(c) or (d) of the
                          Bankruptcy Code not otherwise permitted pursuant to this Agreement; (B)
                          to grant any Lien other than Permitted Encumbrances upon or affecting any
                          Collateral; (C) except as provided in the Interim Financing Order or Final
                          Financing Order, as the case may be, to use cash collateral under Section
                          363(c) of the Bankruptcy Code without the prior written consent of the
                          Agent; (D) that seeks to prohibit Agent or Lenders from credit bidding on
                          any or all of the Loan Parties’ assets during the pendency of the Chapter 11
                          Case; or (E) any other action or actions adverse to the interest of the Agent
                          or the Lenders in their capacities as such or their rights and remedies
                          hereunder or its interest in the Collateral;



                                           17
        Case 19-11534-CSS     Doc 15        Filed 07/11/19          Page 18 of 49



Bankruptcy Code                              Summary of Material Terms
                    o   (A) other than in connection with the payment in full or refinancing of the
                        Pre-Petition Obligations and the Obligations on the effective date of such
                        plan, the filing of any plan of reorganization or disclosure statement
                        attendant thereto, or any direct or indirect amendment to such plan or
                        disclosure statement, by any Loan Party or any other Person to which the
                        Agent does not consent or otherwise agree to treatment of the respective
                        claims of the Agent and the Lenders, (B) the entry of any order terminating
                        the Loan Parties’ exclusive right to file a plan of reorganization without the
                        consent of the Agent, or (C) the expiration of the Loan Parties’ exclusive
                        right to file a plan of reorganization without the consent of the Agent;
                    o the entry of an order in the Chapter 11 Case confirming a plan that (A) is
                        not acceptable to the Agent in its Permitted Discretion (it being agreed that
                        a plan that satisfies the Obligations and the Pre-Petition Obligations (if any)
                        in full in cash on the effective date thereof is acceptable to the Agent) or (B)
                        does not contain a provision for termination of the Commitments and
                        repayment in full in cash of all of the Pre-Petition Obligations and the
                        Obligations under this Agreement on or before the effective date of such
                        plan or plans;
                    o the entry of an order reversing, amending, supplementing, staying, vacating
                        or otherwise modifying the Loan Documents, the Pre-Petition Credit
                        Agreement or the Interim Financing Order, the Final Financing Order, the
                        order approving the Consulting Motion or the Cash Management Order
                        without the written consent of the Agent or the filing of a motion for
                        reconsideration with respect to the Interim Financing Order or the Final
                        Financing Order or the Interim Financing Order, the Final Financing Order,
                        order approving the Consulting Motion or the Cash Management Order are
                        otherwise not in full force and effect, in each case, without the consent of
                        the Agent;
                    o the Final Financing Order is not entered prior to the expiration of the
                        Interim Financing Order, and in any event within thirty-five (35) days after
                        the Petition Date;
                    o except as set forth in any motions which have been delivered to and are
                        acceptable to the Agent and as contemplated by the Approved Budget
                        (subject to the Permitted Variance), the payment of, or application for
                        authority to pay, any Pre-Petition Indebtedness or Pre-Petition claim
                        without the Agent’s prior written consent;
                    o the allowance of any claim or claims under Section 506(c) of the
                        Bankruptcy Code or otherwise against the Agent, any other Credit Party or
                        any of the Collateral;
                    o the filing of a motion by a Loan Party or any of their respective Affiliates
                        for, or the entry of an order directing, the appointment of an interim or
                        permanent trustee in the Chapter 11 Case or the appointment of a receiver
                        or an examiner in the Chapter 11 Case with expanded powers to operate or
                        manage the financial affairs, the business, or reorganization of the Loan
                        Parties; or, the sale without the Agent’s consent, of all or substantially all of
                        the Loan Parties’ assets either through a sale under Section 363 of the
                        Bankruptcy Code, through a confirmed plan of reorganization in the
                        Chapter 11 Case, or otherwise that does not provide for payment in full in
                        cash of the Pre-Petition Obligations and the Obligations and termination of
                        the Commitments on the effective date of such plan or the closing of such




                                         18
               Case 19-11534-CSS         Doc 15      Filed 07/11/19        Page 19 of 49



    Bankruptcy Code                                 Summary of Material Terms
                                 sale;
                            o the dismissal of the Chapter 11 Case, or the conversion of the Chapter 11
                                 Case from Chapter 11 to Chapter 7 of the Bankruptcy Code, or any Loan
                                 Party files a motion or other pleading seeking the dismissal of the Chapter
                                 11 Case under Section 1112 of the Bankruptcy Code or otherwise;
                            o the entry of an order by the Bankruptcy Court granting relief from or
                                 modifying the automatic stay of Section 362 of the Bankruptcy Code (1) to
                                 allow any creditor to execute upon or enforce a Lien on any Collateral
                                 having a value of $50,000 (or $100,000 in the aggregate) or more, or (2)
                                 with respect to any Lien or the granting of any Lien on any Collateral to any
                                 state or local environmental or regulatory agency or authority;
                            o the commencement of a suit or action against the Agent, any Lender or any
                                 other Credit Party (both under this Agreement and as such terms are defined
                                 in the Pre-Petition Credit Agreement) by or on behalf of any Loan Party, its
                                 bankruptcy estates, any of their Affiliates, any statutory committee, the Pre-
                                 Petition Term Debt Agent (or lenders thereunder) or any the Pre-Petition
                                 Vendor Payment Financing Agent Subordinated Agent (or lenders
                                 thereunder);
                            o the entry of an order in the Chapter 11 Case avoiding or permitting recovery
                                 of any portion of the payments made on account of the Indebtedness owing
                                 under this Agreement or the other Loan Documents or the Pre-Petition
                                 Credit Agreement;
                            o the failure of any Loan Party to perform any of its obligations under the
                                 Interim Financing Order, the Final Financing Order or the Cash
                                 Management Order or any of its material obligations under the any other
                                 order of the Bankruptcy Court;
                            o the failure of the Bankruptcy Court to, within sixty (60) days after the
                                 Petition Date (or such later date to which the Agent may otherwise agree),
                                 grant an order extending the time period of the Loan Parties to assume or
                                 reject unexpired leases of real property to a date that is 210 days from the
                                 Petition Date; or
                            o the entry of an order in the Chapter 11 Case granting any other super-
                                 priority administrative claim or Lien equal or superior to that granted to the
                                 Agent, the Lenders and Pre-Petition Agent except as set forth in the
                                 Financing Orders.
                        See DIP Agreement § 8.01.
Indemnification         Indemnification of Agent. Without limiting the obligations of the Loan Parties
Bankruptcy Rule         hereunder, the Lenders hereby agree to indemnify the Administrative Agent, each
4001(c)(1)(B)(ix)       Co-Collateral Agent and any of their Related Parties, as the case may be, ratably
                        according to their Applicable Percentages, from and against any and all liabilities,
                        obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses or
                        disbursements of any kind or nature whatsoever that may be imposed on, incurred
                        by, or asserted against the Administrative Agent, any Co-Collateral Agent and any of
                        their Related Parties in any way relating to or arising out of this Agreement or any
                        other Loan Document or any action taken or omitted to be taken by the
                        Administrative Agent, any Co-Collateral Agent and any of their Related Parties in
                        connection therewith; provided, that no Lender shall be liable for any portion of such
                        liabilities, obligations, losses, damages, penalties, actions, judgments, suits, costs,
                        expenses or disbursements resulting from the Administrative Agent’s, any Co-



                                                  19
               Case 19-11534-CSS             Doc 15       Filed 07/11/19         Page 20 of 49



    Bankruptcy Code                                      Summary of Material Terms
                             Collateral Agent’s or their Related Parties’ gross negligence or willful misconduct as
                             determined by a final and nonappealable judgment of a court of competent
                             jurisdiction.
                             See DIP Agreement § 9.14.
                             Indemnification by the Loan Parties. The Loan Parties shall indemnify the Agent
                             (and any sub-agent thereof), each other Credit Party, and each Related Party of any
                             of the foregoing Persons (each such Person being called an “Indemnitee”) against,
                             and hold each Indemnitee harmless from, any and all losses, claims, causes of action,
                             damages, liabilities, settlement payments, costs, and related expenses (including the
                             fees, charges and disbursements of any counsel for any Indemnitee), incurred by any
                             Indemnitee or asserted against any Indemnitee by any third party or by any Borrower
                             or any other Loan Party arising out of, in connection with, or as a result of (i) the
                             execution or delivery of this Agreement, any other Loan Document or any agreement
                             or instrument contemplated hereby or thereby, the performance by the parties hereto
                             of their respective obligations hereunder or thereunder or the consummation of the
                             transactions contemplated hereby or thereby, or, in the case of the Agent (and any
                             sub-agents thereof) and their Related Parties only, the administration of this
                             Agreement and the other Loan Documents, (ii) any Revolving Loan or the use or
                             proposed use of the proceeds therefrom, (iii) any actual or alleged presence or release
                             of Hazardous Materials on or from any property owned or operated by any Loan
                             Party or any of its Subsidiaries, or any Environmental Liability related in any way to
                             any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
                             Credit Party to, a Blocked Account Bank or other Person which has entered into a
                             control agreement with any Credit Party hereunder, or (v) any actual or prospective
                             claim, litigation, investigation or proceeding relating to any of the foregoing, whether
                             based on contract, tort or any other theory, whether brought by a third party or by
                             any Borrower or any other Loan Party or any of the Loan Parties’ directors,
                             shareholders or creditors, and regardless of whether any Indemnitee is a party
                             thereto, in all cases, whether or not caused by or arising, in whole or in part, out of
                             the comparative, contributory or sole negligence of the Indemnitee; provided that
                             such indemnity shall not, as to any Indemnitee, be available to the extent that such
                             losses, claims, damages, liabilities or related expenses (x) are determined by a court
                             of competent jurisdiction by final and nonappealable judgment to have resulted from
                             the gross negligence or willful misconduct of such Indemnitee, (y) result from a
                             claim brought by any Borrower or any other Loan Party against an Indemnitee for
                             breach in bad faith of such Indemnitee’s obligations hereunder or under any other
                             Loan Document, if such Borrower or Loan Party has obtained a final and
                             nonappealable judgment in its favor on such claim as determined by a court of
                             competent jurisdiction, or (z) any dispute between and among Indemnitees.
                             See DIP Agreement § 10.04(b).
Entities with Interests in   The Prepetition Revolving Loan Lenders under the Prepetition Revolving Loan
Cash Collateral              Credit Agreement, the Prepetition Term Loan Lenders under the Prepetition Term
Bankruptcy Rule              Loan Credit Agreement, and the Prepetition Vendor Program Lenders under the
4001(b)(l)(B)(i)             Prepetition Vendor Program Facility.
                             See Interim Order Preamble; ¶ F.
Carve Out                    See Interim Order ¶ 40.
Bankruptcy Rule
4001(c)(1)(B)
Local Rule 4001-2(a)(i)(f)
Liens and Priorities         DIP Liens. Subject and subordinate to the Carve Out as set forth in this Interim



                                                       20
               Case 19-11534-CSS            Doc 15       Filed 07/11/19         Page 21 of 49



    Bankruptcy Code                                       Summary of Material Terms
Bankruptcy Rule              Order, in order to secure the DIP Obligations, effective immediately upon entry of
4001(c)(l)(B)(i)             this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of
                             the Bankruptcy Code, the DIP Agents, for the benefit of themselves and the DIP
Local Rule 4001-2(a)(i)(D)
                             Lenders, are hereby granted continuing, valid, binding, enforceable, non-avoidable,
and (G), 4001-2(a)(ii)
                             and automatically and properly perfected postpetition security interests in and liens
                             on (collectively, the “DIP Liens”) all personal property, whether now existing or
                             hereafter arising and wherever located, tangible and intangible, of the Debtors
                             (the “DIP Collateral”), including without limitation: (a) all cash, cash equivalents,
                             deposit accounts, securities accounts, accounts, other receivables (including credit
                             card receivables), chattel paper, contract rights, inventory (wherever located),
                             instruments, documents, securities (whether or not marketable) and investment
                             property (including all of the issued and outstanding capital stock of each of its
                             subsidiaries), hedge agreements, furniture, fixtures, equipment (including documents
                             of title), goods, franchise rights, trade names, trademarks, servicemarks, copyrights,
                             patents, license rights, intellectual property, general intangibles (including, for the
                             avoidance of doubt, payment intangibles), rights to the payment of money (including
                             tax refunds and any other extraordinary payments), supporting obligations,
                             guarantees, letter of credit rights, commercial tort claims, causes of action, and all
                             substitutions, indemnification rights, all present and future intercompany debt, books
                             and records related to the foregoing, accessions and proceeds of the foregoing,
                             wherever located, including insurance or other proceeds; (b) all proceeds of leased
                             real property; (c) actions brought under section 549 of the Bankruptcy Code to
                             recover any post-petition transfer of DIP Collateral and all proceeds of any such
                             action; (d) subject to entry of a Final Order, the proceeds of any avoidance actions
                             brought pursuant to Chapter 5 of the Bankruptcy Code (other than actions brought
                             pursuant to section 549 of the Bankruptcy Code) or applicable state law equivalents;
                             (e) subject to entry of a Final Order, the Debtors’ rights under section 506(c) and 550
                             of the Bankruptcy Code and the proceeds thereof; (f) all Prepetition Collateral; and
                             (g) all DIP Collateral that was not otherwise subject to valid, perfected, enforceable,
                             and unavoidable liens on the Petition Date. Notwithstanding the foregoing, DIP
                             Collateral shall not include the Debtors’ real property leases (but shall include all
                             proceeds of such leases). The Prepetition Revolving Loan Liens shall be deemed
                             continuing liens for the benefit of the Prepetition Revolving Loan Secured Parties,
                             the DIP Agents, and the DIP Lenders to secure the DIP Obligations, and any liens,
                             claims, or interests subordinate to the Prepetition Revolving Loan Liens as of the
                             Petition Date shall likewise be deemed subordinate to the DIP Liens.
                             DIP Lien Priority. The DIP Liens securing the DIP Obligations are valid,
                             automatically perfected, non-avoidable, senior in priority, and superior to any
                             security, mortgage, collateral interest, lien, or claim to any of the DIP Collateral,
                             except that the DIP Liens shall be subject and subordinate to the Carve Out as set
                             forth in this Interim Order and shall otherwise be junior only to Prepetition
                             Revolving Loan Permitted Prior Liens. Other than as set forth herein (including the
                             Carve Out) or in the DIP Documents, the DIP Liens shall not be made subject to or
                             pari passu with any lien or security interest heretofore or hereinafter granted in the
                             Cases or any Successor Cases, and shall be valid and enforceable against any trustee
                             appointed in the Cases or any Successor Cases, upon the conversion of the Cases to
                             cases under Chapter 7 of the Bankruptcy Code (or in any other Successor Case),
                             and/or upon the dismissal of the Cases or Successor Cases. The DIP Liens shall not
                             be subject to section 510, 549, or 550 of the Bankruptcy Code. No lien or interest
                             avoided and preserved for the benefit of the estate pursuant to section 551 of the
                             Bankruptcy Code shall be pari passu with or senior to the DIP Lien.
                             Notwithstanding any provisions of this Interim Order, or any final orders pertaining
                             to the sale of the Debtors’ assets, or any agreements validated by any such orders,
                             any senior liens currently held by the Local Texas Tax Authorities shall neither be



                                                      21
               Case 19-11534-CSS              Doc 15       Filed 07/11/19         Page 22 of 49



    Bankruptcy Code                                     Summary of Material Terms
                              primed by, nor subordinated to, any liens granted thereby.
                              See Interim Order ¶¶ 5, 6.
506(c) Waiver                 Section 506(c) Claims. Subject to entry of a Final Order, no costs or expenses of
Bankruptcy Rule               administration which have been or may be incurred in the Cases at any time shall be
4001(c)(l)(B)(x)              charged against the DIP Agents, the DIP Lenders or any of the Prepetition Revolving
                              Loan Secured Parties, or any of their respective claims, or any DIP Collateral or the
Local Rule 4001-2(a)(i)(C)
                              Prepetition Collateral securing the DIP Obligations or the Prepetition Revolving
                              Loan Obligations, pursuant to sections 105 or 506(c) of the Bankruptcy Code, or
                              otherwise, without the prior written consent of the DIP Agents, the DIP Lenders, and
                              the Prepetition Revolving Loan Secured Parties, as applicable, and no such consent
                              shall be implied from any other action, inaction, or acquiescence by any such agents
                              or lenders.
                              See Interim Order ¶ 45.
Section 552(b)                Section 552(b). Subject to entry of a Final Order, the Prepetition Secured Parties
Bankruptcy Rule               shall each be entitled to all of the rights and benefits of section 552(b) of the
4001(c)(l)(B)                 Bankruptcy Code, and the “equities of the case” exception under section 552(b) of
                              the Bankruptcy Code shall not apply to the Prepetition Secured Parties, with respect
Local Rule 4001-2(a)(i)(h)
                              to proceeds, product, offspring or profits of any of the Prepetition Collateral.
                              See Interim Order ¶ 47.
Stipulations to Prepetition   Debtors’ Stipulations. After consultation with their attorneys and financial advisors,
Liens and Claims              and without prejudice to the rights of parties-in-interest as set forth in paragraph 43
Bankruptcy Rule               of the Interim Order, the Debtors, on their behalf and on behalf of their estates,
4001(c)(1)(B)(iii)            admit, stipulate, acknowledge, and agree to certain stipulations regarding the validity
                              and extent of the Prepetition Revolving Loan Lenders’, Prepetition Term Loan
Local Rule 4001-2(a)(i)(B)
                              Lenders’, and Prepetition Vendor Program Lenders’ claims and liens.
                              See Interim Order ¶ F.
Waiver/Modification of
Applicability of
Nonbankruptcy Law
Relating to Perfection or
Enforceability of Liens
Bankruptcy Rule
4001(c)(1)(B)(vii)
Challenge Period              Effect of Stipulations on Third Parties.
Bankruptcy Rule
                              Generally. The admissions, stipulations, agreements, releases, and waivers set forth
4001(c)(l)(B)
                              in this Interim Order (collectively, the “Prepetition Lien and Claim Matters”) are and
Local Rule 4001-2(a)(i)(B)    shall be binding on the Debtors, any subsequent trustee, responsible person,
                              examiner with expanded powers, any other estate representative, and all creditors
                              and parties in interest and all of their successors in interest and assigns, including a
                              Committee (if appointed), unless a party in interest with requisite standing (other
                              than the Debtors, as to which any Challenge (as defined herein) is irrevocably
                              waived and relinquished) (i) has timely filed the appropriate pleadings, and timely
                              and properly commenced an adversary proceeding or contested matter (in each case
                              subject to the limitations set forth herein) challenging the Prepetition Lien and Claim
                              Matters (each such proceeding or appropriate pleading commencing a proceeding or
                              other contested matter, a “Challenge”) by no later than the earlier of (a) 60 days from
                              the date of formation of a Committee, or (b) 75 days following the entry of the
                              Interim Order if no Committee is appointed (the “Challenge Deadline”), as such
                              applicable date may be extended in writing from time to time in the sole discretion of
                              the Prepetition Revolving Loan Agents (with respect to the Prepetition Revolving



                                                        22
               Case 19-11534-CSS             Doc 15         Filed 07/11/19       Page 23 of 49



    Bankruptcy Code                                        Summary of Material Terms
                             Loan Documents), the Prepetition Term Loan Agent (with respect to the Prepetition
                             Term Loan Documents), and the Prepetition Vendor Program Loan Agent (with
                             respect to the Prepetition Vendor Program Loan Documents), or by this Court for
                             good cause shown pursuant to an application filed by a party in interest prior to the
                             expiration of the Challenge Deadline; provided that if a chapter 11 trustee is
                             appointed or the Cases are converted to cases under chapter 7 prior to the expiration
                             of the Challenge Deadline, the chapter 11 or chapter 7 trustee, as applicable, shall
                             have until the later of (1) the Challenge Deadline or (2) the tenth (10th) day after the
                             appointment of the chapter 11 trustee or the conversion of the Cases to cases under
                             chapter 7, as applicable, to commence a Challenge, subject to any further extension
                             by order of the Court, and (ii) this Court enters judgment in favor of the plaintiff or
                             movant in any such timely and properly commenced Challenge proceeding and any
                             such judgment has become a final judgment that is not subject to any further review
                             or appeal.
                             See Interim Order ¶ 43.
Waiver/Modification of       Modification of Automatic Stay. The automatic stay imposed under section
the Automatic Stay           362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of
Bankruptcy Rule              the terms and provisions of this Interim Order, including to: (a) permit the Debtors
4001(c)(1)(B)(iv)            to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claims, and
                             Adequate Protection Superpriority Claims; (b) permit the Debtors to perform such
                             acts as the DIP Agents, the Prepetition Revolving Loan Agents, the Prepetition Term
                             Loan Agent, and the Prepetition Vendor Program Loan Agent each may reasonably
                             request to assure the perfection and priority of the liens granted herein; (c) permit the
                             Debtors to incur all liabilities and obligations to the DIP Agents, DIP Lenders, and
                             Prepetition Secured Parties under the DIP Documents, the DIP Facility, and this
                             Interim Order, as applicable; and (d) authorize the Debtors to pay, and the DIP
                             Agents, the DIP Lenders, and the Prepetition Secured Parties to retain and apply,
                             payments made in accordance with the terms of the Interim Order.
                             Rights and Remedies Upon Event of Default. The automatic is hereby modified so
                             that seven (7) business days after the date a Termination Declaration is delivered
                             (the “Remedies Notice Period”): (a) the DIP Agents shall be entitled to exercise all
                             rights and remedies, in accordance with the DIP Documents and this Interim Order,
                             to satisfy the DIP Obligations, DIP Superpriority Claim, and DIP Liens, subject to
                             the Carve Out; and (b) the Prepetition Revolving Loan Agents shall be entitled to
                             exercise all rights and remedies to satisfy the relevant Prepetition Secured
                             Obligations, Adequate Prepetition Superpriority Claims, and Prepetition Adequate
                             Protection Liens, subject to the Carve Out. During the Remedies Notice Period, the
                             Debtors and/or any Committee (if appointed) shall be entitled to seek an emergency
                             hearing within the Remedies Notice Period. Unless the Court orders otherwise, the
                             automatic stay, as to the DIP Agents, DIP Lenders, and the Prepetition Secured
                             Parties, shall automatically be terminated at the end of the Remedies Notice Period
                             without further notice or order. Upon expiration of the Remedies Notice Period, the
                             DIP Agents shall be permitted to exercise all remedies set forth herein, in the DIP
                             Documents, the Prepetition Documents, and as otherwise available at law without
                             further order of or application or motion to the Court consistent with the Intercreditor
                             Agreement, as applicable, and paragraph 30 of the Interim Order.
                             See Interim Order ¶¶ 22, 34.
Liens on Avoidance           See Interim Order ¶ 5.
Actions
Local Rule 4001-2(a)(i)(D)
Milestones                   Bankruptcy Related Affirmative Covenants. The Borrowers shall complete, or shall



                                                       23
               Case 19-11534-CSS            Doc 15       Filed 07/11/19         Page 24 of 49



    Bankruptcy Code                                      Summary of Material Terms
Bankruptcy Rule              cause to be completed, the following actions as and when required below, which
4001(c)(1)(B)                motions and orders shall, in all cases, be upon terms and conditions acceptable to the
                             Co-Agents in their Permitted Discretion, provided that such deadlines below are
Local Rule 4001-2(a)(ii)
                             subject to the Bankruptcy Court’s availability, and if the Bankruptcy Court cannot
                             accommodate the deadlines set forth below, the Borrowers and Co-Agents shall
                             work together in good faith to amend the deadlines accordingly:
                                            (a)      no later than three (3) days after the Petition Date, the
                             Bankruptcy Court shall have entered an interim order approving the Consulting
                             Motion.

                                            (b)      no later than three (3) days after the Petition Date, the
                             Bankruptcy Court shall have entered an order approving the Interim Financing
                             Order;

                                             (c)       no later than thirty-five (35) days after the Petition Date,
                             the Bankruptcy Court shall have entered final order approving the CRO Motion;

                                             (d)     no later than thirty-thirty (35) days after the Petition Date,
                             the Bankruptcy Court shall have entered a final order approving the Consulting
                             Motion; and

                                             (e)       no later than thirty-five (35) days after the Petition Date,
                             the Bankruptcy Court shall have entered the Final Financing Order.

                             Lease Extensions. No later than thirty (30) days after the Petition Date, the Loan
                             Parties shall have filed a motion seeking an order (“Lease Extension Order”) of the
                             Bankruptcy Court extending the time period of the Loan Parties to assume or reject
                             leases to not less than 210 days from the Petition Date, and on or before forty-five
                             (45) days after the Petition Date, the Bankruptcy Court shall have entered the Lease
                             Extension Order.

                             See DIP Agreement §§ 6.28; 6.29


                                               Background 6

I.       The Debtors’ Prepetition Capital Structure.

         9.      As of the Petition Date, the Debtors’ capital structure consists of outstanding

funded-debt obligations in the aggregate amount of approximately $81.8 million, including the

Prepetition ABL Facility, the Prepetition Term Loan Facility, and the Prepetition Vendor




6
     A detailed description of the Debtors and their business, and the facts and circumstances supporting the
     Debtors’ chapter 11 cases, are set forth in greater detail in the First Day Declaration.



                                                      24
                 Case 19-11534-CSS              Doc 15       Filed 07/11/19        Page 25 of 49



Facility. 7 The following table summarizes the Debtors’ outstanding funded-debt obligations as

of the Petition Date:

                                                                                                Total Amount
     Funded Debt               Maturity                   Interest Rates                         Outstanding
Prepetition ABL                                  Libor + 6.5%
                           February 2022                                                     $9.5 million
Facility                                         Prime Rate + 5.5%
                                                 Term A Loans: Libor + 10.00%
                                                 Term B Loans:
                                                 Libor + 1.00% + PIK interest of
Prepetition Term                                 9.00%
                           April 2023                                                        $62.3 million
Loan Facility                                    Term A Loans: Base Rate +
                                                 9.00%
                                                 Term B Loans: Base Rate +
                                                 0.00% + PIK interest of 9.00%
      Prepetition                                20.0%                                       $10.0 million
                               May 2020
    Vendor Facility
                                        TOTAL                                                $81.8 million

          A.       The Prepetition ABL Revolving Credit Facility.

          10.      Charming Charlie LLC and Charming Charlie USA, Inc. (“CC USA”) are parties

to that certain Credit Agreement, dated as of February 28, 2019, (as amended, the “Prepetition

ABL Facility”) by and among Charming Charlie Holdings Inc. (“Holdings”), as holdings,

Charming Charlie LLC and CC USA, as borrowers, the guarantors party thereto, 8 Second

Avenue Capital, LLC (“Second Avenue”), as co-collateral agent and lender, and White Oak

Commercial Finance, LLC (“White Oak” and together with Second Avenue, the “Prepetition

7
      Charming Charlie LLC is also a party to certain lease agreements (collectively, the “Capital Leases”) whereby it
      leases company vehicles and office equipment, including printers (collectively, the “Leased Assets”) utilized in
      the ordinary course of business. Under the Capital Leases, Charming Charlie LLC is indebted in the aggregate
      amount of approximately $95,000. The Capital Leases mature in 2020, and are secured by a first-priority lien
      on the Leased Assets.
8
      The guarantors under the Prepetition ABL Facility are Holdings, Poseidon Partners CMS, Inc. (“Poseidon”),
      Charming Charlie Manhattan LLC (“CC Manhattan”), Charming Charlie International LLC, (“CC
      International”), and Charming Charlie Canada LLC (“CC Canada”).



                                                          25
             Case 19-11534-CSS         Doc 15     Filed 07/11/19    Page 26 of 49



ABL Lenders”) as co-collateral agent, lender, and administrative agent (White Oak and together

with Second Avenue, the “Prepetition ABL Agents”). The Prepetition ABL Facility provides for

a $35.0 million senior secured revolving credit facility (subject to a borrowing base composed

primarily of inventory and credit card receivables) with a maturity date of February 28, 2022.

       11.      The Prepetition ABL Facility provides for loans bearing interest at 3-month

LIBOR plus an applicable margin of 6.5%. Interest is paid monthly in arrears. Obligations under

the Prepetition ABL Facility are secured by a first priority lien on all of the assets of the

borrowers and the guarantors. Each Debtor has guaranteed all obligations under the Prepetition

ABL Facility.

       12.      Additionally, the Debtors have entered into deposit account control agreements in

favor of the Prepetition ABL Agents with respect to their bank accounts. Thus, substantially all

of the Debtors’ cash is subject to a perfected first priority security interest in favor of the

Prepetition ABL Agents.       Under the Prepetition ABL Facility, the Debtors must remit

substantially all cash receipts on a daily basis to a non-Debtor account maintained by the

Prepetition ABL Agents (the “Agent Account”). Accordingly, each day, any excess cash is

swept to the Agent Account and applied to prepay loans in accordance with the Prepetition ABL

Facility. As of the Petition Date, there is approximately $9.5 million of outstanding principal

and approximately $4.0 million of availability under the Prepetition ABL Facility.

       B.       The Prepetition Term Loan Facility.

       13.      Charming Charlie LLC is party to that certain Amended and Restated Term Loan

and Guarantee Agreement, dated as of April 28, 2018 (as amended, amended and restated,

supplemented, or otherwise modified, refinanced, or replaced from time to time prior to the

Petition Date, the “Prepetition Term Loan Facility”), among Holdings, Charming Charlie LLC,




                                                26
               Case 19-11534-CSS          Doc 15      Filed 07/11/19      Page 27 of 49



as borrower, certain of the Debtors as guarantor parties thereto, 9 the lenders from time to time

parties thereto, and Wilmington Trust, National Association, as administrative agent (in such

capacity, the “Prepetition Term Loan Agent”). The Term Loan Facility provides for a loan in an

original principal amount of $55 million, with a maturity date of April 24, 2023. CC USA, in

addition to certain Debtors, has guaranteed all obligations under the Term Loan Facility.

Obligations under the Term Loan Facility are secured by a second priority lien on all assets of

the Debtors.

        14.     The Term Loan Facility provides for Tranche A Term Loans and Tranche B Term

Loans. Tranche A Term Loans that are LIBOR loans bear interest (per annum) at LIBOR (with a

1.00% floor) plus a 10.00% margin. Tranche B Term Loans that are LIBOR loans bear interest

(per annum) at LIBOR (with a 1.00% floor) plus a 1.00% margin plus PIK interest of 9.00%.

Tranche A Term Loans that are Base Rate loans bear interest (per annum) at the Base Rate

(equal to the higher of (a) the applicable prime lending rate, (b) 0.50% above the overnight

federal funds rate, or (c) 1.00% above LIBOR, subject to a 2.00% floor) plus a 9.00% margin.

Tranche B Term Loans that are Base Rate loans bear interest (per annum) at the Base Rate (equal

to the higher of (a) the applicable prime lending rate, (b) 0.50% above the overnight federal

funds rate, or (c) 1.00% above LIBOR, subject to a 2.00% floor) plus a 0.00% margin plus PIK

interest of 9.00%.

        15.     As of the Petition Date, approximately $60.7 million in aggregate principal

amount remained outstanding under the Term Loan Facility, and approximately $1.6 million in

PIK Interest accrued to balance, for a total outstanding balance of approximately $62.3 million.



9
    The guarantors under the Term Loan Facility are Holdings, Poseidon, CC Manhattan, CC International, CC
    Canada, and CC USA.



                                                   27
              Case 19-11534-CSS           Doc 15    Filed 07/11/19     Page 28 of 49



        C.      The Vendor Credit Agreement.

        16.     Charming Charlie LLC is party to that certain Vendor Payment Financing Credit

and Guarantee Agreement, dated as of April 24, 2018 (as amended, amended and restated,

supplemented, or otherwise modified, refinanced, or replaced from time to time prior to the

Petition Date, the “Prepetition Vendor Facility”), among Holdings, Charming Charlie LLC, as

borrower, certain of the Debtors as guarantor parties thereto, 10 the lenders from time to time

parties thereto, and Wilmington Trust, National Association, as administrative agent (in such

capacity, the “Prepetition Vendor Program Loan Agent”).           The Prepetition Vendor Facility

provides for a term loan in an original principal amount up to $10 million, with a maturity date

of May 15, 2020. Each of the Debtors have guaranteed all obligations under the Prepetition

Vendor Facility. Obligations under the Prepetition Vendor Facility are secured by a second

priority lien on all assets of the Debtors.

        17.     The Prepetition Vendor Facility bears interest at a rate of 20.0% percent per

annum. As of the Petition Date, approximately $10.0 million in aggregate principal amount

remained outstanding under the Vendor Facility.

        D.      The Intercreditor Agreement.

        18.     The relative lien priorities between (i) the Prepetition ABL Facility and (ii) the

Prepetition Vendor Facility and the Prepetition Term Loan Facility are set forth in that certain

Subordination and Intercreditor Agreement, dated as of February 28, 2019, (as amended, the

“Intercreditor Agreement”), by and among the ABL Agent and Wilmington Trust, National

Association, in its capacities as Prepetition Vendor Program Loan Agent and Prepetition Term

Loan Agent. In addition to lien priorities, the Intercreditor Agreement governs the respective

10
     The guarantors under the Prepetition Term Loan Facility are Holdings, Poseidon, CC Manhattan, CC
     International, CC Canada, and CC USA.



                                                   28
                 Case 19-11534-CSS              Doc 15       Filed 07/11/19   Page 29 of 49



rights, interests, obligations, and positions of (a)(i) the Prepetition ABL Agents and (ii) the

Prepetition Vendor Program Loan Agent and the Prepetition Term Loan Agent and (b)(i) the

Prepetition ABL Lenders and (ii) the Vendor Facility Lenders and the Term Lenders. The DIP

Facility preserves the priority scheme set forth in the Intercreditor Agreement.

II.       The Need to Use Cash Collateral and For Access to Financing.

          19.      The Debtors require immediate access to liquidity to ensure that they are able to

continue operating during these chapter 11 cases and preserve the value of their estates for the

benefit of all parties in interest. As of the Petition Date, the Debtors’ total cash balance is

approximately $6,000, which is insufficient to operate their enterprise and continue paying their

debts as they come due. Without prompt postpetition financing and access to cash collateral, the

Debtors will be unable to pay wages for their employees, preserve and maximize the value of

their estates, and administer these chapter 11 cases, causing immediate and irreparable harm to

the value of the Debtors’ estates to the detriment of all stakeholders. See Diercks Declaration

¶ 12; First Day Declaration ¶¶ 50, 52.

          20.      The Debtors, in consultation with their proposed restructuring advisor, Clear

Thinking Group LLC, reviewed and analyzed the Debtors’ projected cash needs and prepared a

13 week projection (as updated from time to time in accordance with the terms of the DIP

Agreement, the “Budget”) 11 outlining the Debtors’ postpetition cash needs in the initial 13 weeks

of these cases. The Debtors believe that the Budget and their projections provide an accurate

reflection of their funding requirements over the identified period, will allow them to meet their

obligations—including the administrative expenses of the chapter 11 cases—and are reasonable

and appropriate under the circumstances.


11
      A copy of the Budget is attached to the Interim Order as Exhibit 1.



                                                          29
               Case 19-11534-CSS        Doc 15     Filed 07/11/19     Page 30 of 49



         21.    The Debtors relied on these forecasts to determine the amount of postpetition

financing required to administer these chapter 11 cases. The DIP Facility is critical to the

Debtors’ ability to smoothly operate postpetition, including by providing sufficient liquidity to

fund the administrative cost of these chapter 11 cases and the store closing sales. As a result, the

Debtors believe that the DIP Facility provides the Debtors sufficient liquidity to stabilize their

operations and fund the orderly wind down of their businesses, and is therefore essential to the

preservation of their assets during the pendency of these cases. See First Day Declaration ¶ 50,

Ex. A.

         22.    With virtually no cash on hand, the Debtors require interim approval of the DIP

Facility to obtain access to mission-critical financing. See Diercks Declaration ¶ 13; First Day

Declaration ¶¶ 50, 52. Absent the immediate relief requested by this motion, the Debtors face a

material risk of substantial, irreparable, and ongoing harm. Access to Cash Collateral and the

DIP Facility will ensure the Debtors have sufficient funds to preserve and maximize the value of

their estates, and responsibly administer these chapter 11 cases.

III.     Alternative Sources of Financing Are Not Readily Available.

         23.    The Debtors do not have alternative sources of financing readily available. The

Debtors’ Prepetition Lenders assert that substantially all of the Debtors’ assets are encumbered

under their existing capital structure, which, along with the Debtors’ uncertain financial

condition and overall weakness in the apparel industry, restricts the availability of, and options

for, postpetition financing. See Diercks Declaration ¶ 14; First Day Declaration ¶¶ 51–52. The

Prepetition Lenders also made it clear that they would not consent to “priming” debtor-in-

possession financing provided by a third party. See First Day Declaration ¶ 52. Additionally, as

described below, the Debtors’ marketing process—which included outreach to numerous parties

for a variety of financing solutions—yielded no actionable results on the timeline necessary for


                                                 30
             Case 19-11534-CSS          Doc 15     Filed 07/11/19      Page 31 of 49



implementation. See Diercks Declaration ¶ 15; First Day Declaration ¶ 52. Accordingly, the

Debtors do not believe third-party debtor-in-possession financing would be reasonably

obtainable. See Diercks Declaration ¶¶ 14–15; First Day Declaration ¶ 52.

       24.     While negotiating the DIP Facility with the Debtors’ existing debtholders, the

Debtors, with the assistance of their advisors, began soliciting indications of interest from

alternative third-party sources of asset based financing (including specialty lenders and those that

routinely provide debtor-in-possession financing), to gauge their interest in providing a revolving

credit facility or term loan to the Debtors. See Diercks Declaration ¶ 15; First Day Declaration

¶ 51. No party provided an proposal that was better both in terms of economics as well as the

ability to implement. See id.

       25.     Indeed, any proposal by a lender outside the Debtors’ prepetition capital structure

would cost the Debtors substantially more than the DIP Facility and require priming of the

Prepetition Lenders—likely resulting in expensive and distracting litigation at the critical start of

these chapter 11 cases. See id. Additionally, with any third-party proposal, the Debtors would

incur the execution risk associated with a new lender transaction, including material timing and

due diligence constraints, necessarily involving the payment of additional professional fees.

See id. Therefore, it became clear to the Debtors that their existing lenders would provide the

best source of postpetition financing. See id.

                                          Basis for Relief

I.     The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
       DIP Documents.

       A.      Entry into the DIP Documents Is an Exercise of the Debtors’ Sound Business
               Judgment.

       26.     The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Documents, obtain access to the DIP Facility, and continue using


                                                 31
               Case 19-11534-CSS           Doc 15    Filed 07/11/19   Page 32 of 49



the Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured

or superpriority financing under certain circumstances discussed in detail below. Courts grant a

debtor-in-possession considerable deference in acting in accordance with its business judgment

in obtaining postpetition secured credit, so long as the agreement to obtain such credit does not

run afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re

Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a postpetition

loan and receivables facility because such facility “reflected] sound and prudent business

judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will

almost always defer to the business judgment of a debtor in the selection of the lender.”); In re

Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect

that the court’s discretion under section 364 is to be utilized on grounds that permit reasonable

business judgment to be exercised so long as the financing agreement does not contain terms that

leverage the bankruptcy process and powers or its purpose is not so much to benefit the estate as

it is to benefit a party-in-interest.”).

        27.     Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority

under the [Bankruptcy] Code”).

        28.     Furthermore, in considering whether the terms of postpetition financing are fair

and reasonable, courts consider the terms in light of the relative circumstances of both the debtor




                                                    32
             Case 19-11534-CSS         Doc 15    Filed 07/11/19     Page 33 of 49



and the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo.

2003); see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co.

(In re Elingsen McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a

debtor may have to enter into “hard bargains” to acquire funds for its reorganization). The Court

may also appropriately take into consideration non-economic benefits to the Debtors offered by a

proposed postpetition facility. For example, in In re ION Media Networks. Inc., the bankruptcy

court for the Southern District of New York held that:

               Although all parties, including the Debtors and the Committee, are
               naturally motivated to obtain financing on the best possible terms,
               a business decision to obtain credit from a particular lender is
               almost never based purely on economic terms. Relevant features
               of the financing must be evaluated, including non-economic
               elements such as the timing and certainty of closing, the impact on
               creditor constituencies and the likelihood of a successful
               reorganization. This is particularly true in a bankruptcy setting
               where cooperation and establishing alliances with creditor groups
               can be a vital part of building support for a restructuring that
               ultimately may lead to a confirmable reorganization plan. That
               which helps foster consensus may be preferable to a notionally
               better transaction that carries the risk of promoting unwanted
               conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

       29.     The Debtors’ determination to move forward with the DIP Facility is an exercise

of their sound business judgment following an arm’s-length process and careful evaluation of

alternatives. Specifically, the Debtors and their advisors determined that postpetition financing

will create certainty with respect to cash flows necessary for the administration of these

chapter 11 cases through the orderly wind down of the Debtors’ businesses.           The Debtors

negotiated the DIP Agreement and other DIP Documents with the DIP Lenders in good faith, at

arm’s length, and with the assistance of their respective advisors, and the Debtors believe that

they have obtained the best financing available.     See Diercks Declaration ¶ 21; First Day



                                                33
              Case 19-11534-CSS          Doc 15     Filed 07/11/19     Page 34 of 49



Declaration ¶ 55. Accordingly, the Court should authorize the Debtors’ entry into the DIP

Documents, as it is a reasonable exercise of the Debtors’ business judgment.

       B.      The Debtors Should Be Authorized to Grant Liens and Superpriority
               Claims.

       30.     The Debtors propose to obtain financing under the DIP Facility by providing

security interests and liens as set forth in the DIP Documents pursuant to section 364(c) of the

Bankruptcy Code. Specifically, the Debtors propose to provide to the DIP Lenders continuing,

valid, binding, enforceable, non-avoidable, and automatically and properly perfected postpetition

security interests in and liens on the DIP Collateral (as defined in the Interim Order), which

includes substantially all of the Debtors’ assets.       Because the DIP Lenders are also the

Prepetition ABL Lenders, the priority scheme of the Debtors’ prepetition capital structure will

remain largely unchanged. Under the DIP Documents, the DIP Lenders will receive first priority

liens, similar to their liens as they existed prior to the Petition Date. More specifically, “[t]he

DIP Liens securing the DIP Obligations are valid, automatically perfected, non-avoidable, senior

in priority, and superior to any security, mortgage, collateral interest, lien, or claim to any of the

DIP Collateral, except that the DIP Liens shall be subject and subordinate to the Carve Out as set

forth in this Interim Order and shall otherwise be junior only to Prepetition Revolving Loan

Permitted Prior Liens.” Interim Order ¶ 6.

       31.     The statutory requirement for obtaining postpetition credit under section 364(c) is

a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section 364(c)

of the Bankruptcy Code is authorized, after notice and hearing, upon showing that unsecured

credit cannot be obtained). Courts have articulated a three-part test to determine whether a



                                                  34
             Case 19-11534-CSS         Doc 15     Filed 07/11/19        Page 35 of 49



debtor is entitled to financing under section 364(c) of the Bankruptcy Code. Specifically, courts

look to whether:

               a.     the debtor is unable to obtain unsecured credit under section 364(b) of the
                      Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

               b.     the credit transaction is necessary to preserve the assets of the estate; and

               c.     the terms of the transaction are fair, reasonable, and adequate, given the
                      circumstances of the debtor-borrower and proposed lenders.

See In re Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary

Hosp., 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

       32.     As described above and as set forth in the Diercks Declaration and the First Day

Declaration, third-party lenders were unwilling to provide postpetition financing on an unsecured

basis or otherwise junior to the Prepetition Lenders. See Diercks Declaration ¶ 15; First Day

Declaration ¶ 51. Therefore, the Debtors, in consultation with their advisors, concluded that any

workable financing likely would require the support of, or be provided by, the Debtors’ existing

lenders. See Diercks Declaration ¶ 14; First Day Declaration ¶ 53. Absent the DIP Facility,

which will provide certainty that the Debtors will have sufficient liquidity to administer these

chapter 11 cases, the value of the Debtors’ estates would be significantly impaired to the

detriment of all stakeholders. See Diercks Declaration ¶ 12; First Day Declaration ¶ 50. Given

the Debtors’ circumstances, the Debtors believe that the terms of the DIP Facility, as set forth in

the DIP Agreement, are fair, reasonable, and adequate, all as more fully set forth below. See

Diercks Declaration ¶ 21; First Day Declaration ¶ 55. For all these reasons, the Debtors submit

that they have met the standard for obtaining postpetition financing.

       33.     In the event that a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority over


                                                35
             Case 19-11534-CSS            Doc 15    Filed 07/11/19    Page 36 of 49



any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to

a lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” As

described above, the Debtors are unable to obtain unsecured credit. Therefore, approving a

superpriority claims in favor of the DIP Lenders is reasonable and appropriate.

       34.     Further, section 364(d) provides that a debtor may obtain credit secured by a

senior or equal lien on property of the estate already subject to a lien, after notice and a hearing,

where the debtor is “unable to obtain such credit otherwise” and “there is adequate protection of

the interest of the holder of the lien on the property of the estate on which such senior or equal

lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). Consent by the secured creditors to

priming obviates the need to show adequate protection. See Anchor Savs. Bank FSB v. Sky

Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority lien,

those [undersecured] creditors relieved the debtor of having to demonstrate that they were

adequately protected.”). Accordingly, the Debtors may incur “priming” liens under the DIP

Facility if either (a) the Prepetition Lenders have consented or (b) Prepetition Lenders’ interests

in collateral are adequately protected.

       35.     Here, the Prepetition Lenders have consented to the DIP Facility. Therefore, the

relief requested pursuant to section 364(d)(1) of the Bankruptcy Code is appropriate.

       C.      No Comparable Alternative to the DIP Facility Is Reasonably Available.

       36.     A debtor need only demonstrate “by a good faith effort that credit was not

available without” the protections afforded to potential lenders by sections 364(c) of the

Bankruptcy Code. In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re

Plabell Rubber Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992).               Moreover, in

circumstances where only a few lenders likely can or will extend the necessary credit to a debtor,


                                                   36
             Case 19-11534-CSS          Doc 15       Filed 07/11/19   Page 37 of 49



“it would be unrealistic and unnecessary to require [the debtor] to conduct such an exhaustive

search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d

sub nom. Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see

also In re Snowshoe Co., 789 F.2d at 1088 (demonstrating that credit was unavailable absent the

senior lien by establishment of unsuccessful contact with other financial institutions in the

geographic area); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s

finding that two national banks refused to grant unsecured loans was sufficient to support

conclusion that section 364 requirement was met); In re Ames Dep’t Stores, 115 B.R. at 37–39

(debtor must show that it made reasonable efforts to seek other sources of financing under

section 364(a) and (b)).

       37.     As noted above, the Debtors do not believe that alternative sources of financing

are reasonably available given the realities imposed by the Debtors’ existing capital structure and

the Debtors’ unsuccessful solicitation of alternative financing proposals. Substantially all of the

Debtors’ existing assets, including Cash Collateral, are encumbered. See First Day Declaration

¶ 53. Moreover, the Debtors have searched for actionable alternative proposals—in this regard,

the market has spoken. There are no other options. See Diercks Declaration ¶ 20; First Day

Declaration ¶ 51. Thus, the Debtors have determined that the DIP Facility provides the best

opportunity available to the Debtors under the circumstances to fund these chapter 11 cases. See

Diercks Declaration ¶ 20; First Day Declaration ¶ 55. Therefore, the Debtors submit that the

requirement of section 364 of the Bankruptcy Code that alternative credit on more favorable

terms be unavailable to the Debtors is satisfied.

       D.      The Proposed Repayment of Prepetition Indebtedness Should Be Approved.

       38.     Section 363(b) of the Bankruptcy Code permits a debtor to use, sell, or lease

property, other than in the ordinary course of business, with court approval. It is well settled in


                                                    37
                Case 19-11534-CSS              Doc 15      Filed 07/11/19        Page 38 of 49



the Third Circuit that such transactions should be approved when they are supported by a sound

business purpose. See In re Abbots Dairies, Inc., 788 F.2d 143 (3d Cir. 1986) (holding that in

the Third Circuit, a debtor’s use of assets outside the ordinary course of business under

section 363(b) should be approved if the debtor can demonstrate a sound business justification

for the proposed transaction). The business judgment rule shields a debtor’s management from

judicial second-guessing. In re Johns-Manville Corp., 60 B.R. 612, 615¶16 (Bankr. S.D.N.Y.

1986) (“[T]he [Bankruptcy] Code favors the continued operation of a business by a debtor and a

presumption of reasonableness attaches to a debtor’s management decisions.”).

         39.      Repayment of prepetition debt (often referred to as a “roll-up”) is a common

feature in debtor-in-possession financing arrangements.                   Courts in this jurisdiction have

approved similar DIP features on the first day of the case. See, e.g., In re MACH Gen, LLC,

No. 14-10461 (MFW) (Bankr. D. Del. Mar. 5, 2014) (authorizing approximately $200 million

DIP that included roll-up of approximately $144 million prepetition debt pursuant to interim

order); In re Furniture Brands Int’l, Inc., No. 13-12329 (CSS) (Bankr. D. Del. Sept. 11, 2013)

(authorizing approximately $140 million DIP that included roll-up of approximately $91 million

prepetition debt pursuant to interim order); In re Appleseed’s Intermediate Holdings LLC,

No. 11-10160 (KG) (Bankr. D. Del. Jan. 20, 2011) (authorizing approximately $140 million DIP

that included roll-up of approximately $48.6 million prepetition debt pursuant to interim order);

In re Dayton Superior Corp., No. 09¬11351 (BLS) (Bankr. D. Del. Apr. 21, 2009) (authorizing

approximately $165 million DIP that included roll-up of approximately $110 million prepetition

debt pursuant to interim order). 12



12
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
     Copies of these orders are available upon request of the Debtors’ proposed counsel.



                                                        38
             Case 19-11534-CSS         Doc 15     Filed 07/11/19     Page 39 of 49



       40.     Moreover, repayment of prepetition debt has been approved in several recent

retail cases in this and other jurisdictions. See In re The Gymboree Corp., No. 17-32986 (KLP)

(Bankr. E.D. Va. July 11, 2017) (approving use of debtor-in-possession financing to pay down or

“roll-up” prepetition debt); In re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Oct.

24, 2017) (same); In re American Apparel, Inc., No. 15-12055 (Bankr. D. Del. October 6, 2017)

(approving on an interim basis the repayment in full of all outstanding amounts under the

prepetition revolving credit agreement); In re The Gymboree Corp., No. 17¬32968 (Bankr. E.D.

Va. June 12, 2017) (approving on an interim basis the conversion and “roll-up” of all outstanding

prepetition revolving obligations and $70 million of prepetition term loan obligations); In re

rue21, inc., No. 17-22045 (Bankr. W.D. Pa. May 18, 2017) (approving on an interim basis the

conversion and “roll-up” of all outstanding prepetition revolving obligations and $100 million of

prepetition term loans); In re BCBG Max Azria Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y.

March 28, 2017) (approving on a final basis the conversion and “roll-up” of $35 million of

prepetition term loan obligations); In re BCBG Max Azria Holdings, LLC, No. 17-10466 (Bankr.

S.D.N.Y. March 2, 2017) (approving the conversion and “roll-up” of all outstanding prepetition

revolving obligations on a rolling basis following entry of the interim order); In re Aeropostale,

Inc., No. 16-11275 (Bankr. S.D.N.Y. May 6, 2016) (approving on an interim basis the

conversion and “roll-up” of all outstanding prepetition revolving obligations).

       41.     As set forth above, the DIP Agreement provides that the full amount outstanding

under the Prepetition ABL Facility will “roll up” into the DIP ABL Facility upon entry of the

Final Order. Prior to entry of the Final Order, amounts outstanding under the Prepetition ABL

Facility will be paid down through collections received by the Debtors.




                                                39
              Case 19-11534-CSS        Doc 15     Filed 07/11/19    Page 40 of 49



       42.     The repayment of the Prepetition ABL Facility is a sound exercise of the Debtors’

business judgment and is a material component of the structure of the DIP Facility and was

required by the DIP Lenders as a condition to their commitment to provide postpetition

financing. See First Day Declaration ¶ 54. The Debtors were unable to obtain debtor-in-

possession financing on similar terms that did not provide for the repayment of prepetition

amounts on these terms. See Diercks Declaration ¶ 15; First Day Declaration ¶ 51. Without

continued access to an asset-based lending facility to fund the administration of these chapter 11

cases and the orderly wind down of the Debtors’ businesses, the Debtors’ businesses would

cease and they would likely be forced to liquidate. See First Day Declaration ¶ 50. A value

destructive alternative for all stakeholders. Importantly, the Prepetition ABL Lenders, with

approximately $9.1 million of first lien, first priority claims, are oversecured. Where, as the

Prepetition ABL Lenders are here, a prepetition secured creditor is oversecured, repaying such

creditor that stands to receive payment in full with postpetition loans will not harm the Debtors’

estates and other creditors.

       43.     The simple economic reality is that an orderly wind down of the Debtors’

businesses comes at a price, which in this case the Debtors believe to be reasonable. See Diercks

Declaration ¶ 20; First Day Declaration ¶ 54. The Prepetition Lenders are unlikely to continue to

lend postpetition without some assurance regarding their prepetition claims.          Absent the

Prepetition Lenders’ support, the first month of the Debtors’ chapter 11 cases would likely

devolve into a costly priming fight. In contrast, the roll up of the Prepetition ABL Facility

merely affects the timing, not the amount or certainty, of the Prepetition Lenders’ recovery—the

secured claims arising under the Prepetition ABL Facility are required by section 1129 of the

Bankruptcy Code to be satisfied in full before recoveries to junior creditors may be provided,




                                                40
               Case 19-11534-CSS         Doc 15     Filed 07/11/19     Page 41 of 49



absent consent of such secured parties (which consent the Debtors do not have here).

Importantly, the proposed roll-up is subject to review by a creditors’ committee (if appointed) or

another party-in-interest with requisite standing if a committee is not appointed.

         44.    Given these circumstances, repayment of the Prepetition ABL Facility upon entry

of the Interim Order is reasonable, appropriate, and a sound exercise of the Debtors’ business

judgment.

II.      The Debtors Should Be Authorized to Use the Cash Collateral.

         45.    Section 363 of the Bankruptcy Code generally governs the use of estate property.

Section 363(c)(2)(A) permits a debtor in possession to use cash collateral with the consent of the

secured party. Here, the Prepetition Lenders consent to the Debtors’ use of the Cash Collateral

(as well as the Prepetition Collateral), subject to the terms and limitations set forth in the Interim

Order.

         46.    Section 363(e) provides for adequate protection of interests in property when a

debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

adequate protection of interests in property due to the imposition of the automatic stay. See In re

Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of the Bankruptcy

Code provides examples of forms of adequate protection, such as granting replacement liens and

administrative claims, courts decide what constitutes sufficient adequate protection on a case-by-

case basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon Tech.

Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re N.J.

Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr. D.N.J. June

29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr. D.

Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993)

(citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate


                                                  41
                Case 19-11534-CSS            Doc 15      Filed 07/11/19       Page 42 of 49



protection can take many forms and “must be determined based upon equitable considerations

arising from the particular facts of each proceeding”).

         47.     As described more fully above, and as set forth in the Interim Order, the Debtors

propose to provide the Prepetition Lenders with a variety of adequate protection to protect

against the postpetition diminution in value of the Cash Collateral (as well as the Prepetition

Collateral) resulting from the use of the Cash Collateral by the Debtors and the imposition of the

automatic stay (collectively, the “Adequate Protection Obligations”):

                 a.       valid and automatically perfected replacement liens and security interests
                          in and upon the DIP Collateral;

                 b.       superpriority administrative claims under section 507(b) of the Bankruptcy
                          Code;

                 c.       the payment of the professional fees and expenses of the Prepetition ABL
                          Agents, the Prepetition Term Loan Agent, and the Prepetition Vendor
                          Program Loan Agent; and

                 d.       the payment of interest, fees, and principal due under the Prepetition
                          Revolver Documents.

         48.     Therefore, the Debtors submit that the proposed Adequate Protection Obligations

are sufficient to protect the Prepetition Lenders from any diminution in value to the Cash

Collateral and Prepetition Collateral. In light of the foregoing, the Debtors further submit, and

the Prepetition Lenders agree, that the proposed Adequate Protection Obligations to be provided

for the benefit of the Prepetition Lenders are appropriate. 13 Thus, the Debtors’ provision of the

Adequate Protection Obligations is not only necessary to protect against any diminution in value

but is fair and appropriate under the circumstances of these chapter 11 cases to ensure the




13
     Pursuant to the DIP Orders, the Prepetition Lenders are permitted to seek additional adequate protection in
     accordance with the terms thereof.



                                                      42
              Case 19-11534-CSS           Doc 15      Filed 07/11/19      Page 43 of 49



Debtors are able to continue using the Cash Collateral, subject to the terms and limitations set

forth in the Interim Order, for the benefit of all parties in interest and their estates.

III.    The Scope of the Care Out is Appropriate.

        49.     The proposed Adequate Protection is subject to the Carve Out. Without the Carve

Out, the Debtors and other parties in interest may be deprived of certain rights and powers

because the services for which professionals may be paid in these chapter 11 cases would be

restricted. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (observing

that courts insist on carve-outs for professionals representing parties in interest because “[a]bsent

such protection, the collective rights and expectations of all parties-in-interest are sorely

prejudiced”). The Carve Out does not directly or indirectly deprive the Debtors’ estates or other

parties in interest of possible rights and powers. Additionally, the Carve Out protects against

administrative insolvency during the course of these chapter 11 cases by ensuring that assets

remain for the payment of the Clerk of the Court or U.S. Trustee fees and professional fees of the

Debtors.

IV.     The Debtors Should Be Authorized to Pay the Fees Required by the DIP Agents and
        the DIP Lenders Under the DIP Documents.

        50.     Under the DIP Loan Documents, the Debtors have agreed, subject to Court

approval, to pay certain fees to the DIP Agents and the DIP Lenders. In particular, the Debtors

have agreed to pay aggregate fees in accordance with the DIP Documents consisting of the

following: (a) closing fees of approximately $260,000; (b) an unused line fee equal to 0.5% per

annum of the undrawn commitments; (c) an administration fee of $10,000 per month; and (d) a

progress fee of approximately $260,000.

        51.     It is understood and agreed by all parties, including the Debtors, that these fees

are an integral component of the overall terms of the DIP Facility, and were required by the



                                                   43
              Case 19-11534-CSS         Doc 15      Filed 07/11/19      Page 44 of 49



applicable DIP Agents and the DIP Lenders as consideration for the extension of postpetition

financing. See First Day Declaration ¶ 54. Accordingly, the Court should authorize the Debtors

to pay the fees provided under the DIP Documents in connection with entering into those

agreements.

V.     The Debtors Should Be Deemed Good-Faith Lenders Under Section 364(e).

       52.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under
               this section [364 of the Bankruptcy Code] to obtain credit or incur
               debt, or of a grant under this section of a priority or a lien, does not
               affect the validity of any debt so incurred, or any priority or lien so
               granted, to an entity that extended such credit in good faith,
               whether or not such entity knew of the pendency of the appeal,
               unless such authorization and the incurring of such debt, or the
               granting of such priority or lien, were stayed pending appeal.

       53.     As explained herein, in the First Day Declaration, the DIP Documents are the

result of: (a) the Debtors’ reasonable and informed determination that the DIP Lenders offered

the most favorable terms on which to obtain vital postpetition financing, and (b) arms’-length,

good-faith negotiations between the Debtors and the DIP Agents and DIP Lenders. The Debtors

submit that the terms and conditions of the DIP Documents are reasonable and appropriate under

the circumstances, and the proceeds of the DIP Facility will be used only for purposes that are

permissible under the Bankruptcy Code. Further, no consideration is being provided to any party

to the DIP Documents other than as described herein. Accordingly, the Court should find that

the DIP Lenders are “good faith” lenders within the meaning of section 364(e) of the Bankruptcy

Code and are entitled to all of the protections afforded by that section.



                                                 44
               Case 19-11534-CSS         Doc 15     Filed 07/11/19     Page 45 of 49



VI.    The Findings of Validity, Perfection, or Amount of Prepetition Liens and Challenge
       Period Are Appropriate.

       54.      Local Rule 4001-2(a)(i)(B) requires explicit disclosure of provisions that bind the

estate or other parties in interest with respect to the validity, perfection, or amount of the secured

creditor's prepetition lien or the waiver of claims against the secured creditor without first giving

parties in interest at least 75 days from the entry of the order and the creditor's committee, if any,

at least 60 days from the date of its formation to investigate such matters. Here, the Interim

Order provides any committee appointed in these chapter 11 cases and other parties in interest

with sufficient time within which to investigate and/or challenge the Credit Agreement

Obligations.

       55.      As part of the Interim Order, the Debtors agree and stipulate to the validity and

extent of the Prepetition Revolving Loan Lenders’, Prepetition Term Loan Lenders’, and

Prepetition Vendor Program Lenders’ claims and liens. The Interim Order further provides that,

subject to certain limitations, the committee (if any) or any other party in interest (except the

Debtors), in each case, with requisite standing, may file an adversary proceeding challenging the

validity, enforceability, priority, or extent of the Prepetition Lien and Claim Matters by no later

than (i) with respect to parties in interest other than the Creditors’ Committee, 75 days from the

date of entry of the Interim Order and (ii) with respect to the Creditors’ Committee, 60 days from

the formation of the Committee, to investigate the representations, admissions, stipulations,

agreements, releases, and waivers set forth in the Interim Order.

VII.   The Automatic Stay Should Be Modified on a Limited Basis.

       56.      The proposed Interim Order provides that the automatic stay provisions of

section 362 of the Bankruptcy Code will be modified to allow the DIP Lenders to file any

financing statements, security agreements, notices of liens, and other similar instruments and



                                                  45
             Case 19-11534-CSS         Doc 15     Filed 07/11/19     Page 46 of 49



documents in order to validate and perfect the liens and security interests granted to them under

the Interim Order. The proposed Interim Order further provides that the automatic stay is

modified as necessary to permit the Debtors to grant the DIP Liens to the DIP Lenders and to

incur all liabilities and obligations set forth in the Interim Order. Finally, the proposed Interim

Order provides that, following the occurrence of an Event of Default, the automatic stay shall be

vacated and modified to the extent necessary to permit the DIP Agents to exercise all rights and

remedies in accordance with the DIP Documents, or applicable law following a seven-day notice

period, during which time the Debtors may seek injunctive relief.

       57.     Stay modifications of this kind are ordinary and standard features of debtor-in-

possession financing arrangements, and, in the Debtors’ business judgment, are reasonable and

fair under the circumstances of these chapter 11 cases. See, e.g., In re Magnum Hunter Res.

Corp., No. 15-12533 (KG) (Bankr. D. Del. Dec. 15, 2015) (terminating automatic stay after

event of default); In re Peak Broad., LLC, No. 12-10183 (PJW) (Bankr. D. Del. Feb. 2, 2012)

(terminating automatic stay after occurrence of termination event); In re TMP Directional Mktg.,

LLC, No. 11-13835 (MFW) (Bankr. D. Del. Jan. 17, 2012) (modifying automatic stay as

necessary to effectuate the terms of the order); In re Broadway 401 LLC, No. 10-10070 (KJC)

(Bankr. D. Del. Feb. 16, 2010) (same); In re Haights Cross Commc’ns, Inc., No. 10-10062

(BLS) (Bankr. D. Del. Feb. 8, 2010) (same).

VIII. Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
      Would Cause Immediate and Irreparable Harm.

       58.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing



                                                46
              Case 19-11534-CSS          Doc 15     Filed 07/11/19      Page 47 of 49



on the motion and authorize the obtaining of credit and use of cash collateral to the extent

necessary to avoid immediate and irreparable harm to a debtor’s estate.

       59.     For the reasons noted above, the Debtors have an immediate postpetition need to

use Cash Collateral, including advances under the DIP Facility. The Debtors cannot maintain the

value of their estates during the pendency of these chapter 11 cases without access to this

liquidity. See Diercks Declaration ¶ 13; First Day Declaration ¶ 50. The Debtors will use cash

to, among other things, fund the administration of these chapter 11 cases and the store closing

sales. See id. The Debtors believe that substantially all of their available cash constitutes the

Prepetition Lenders’ Cash Collateral. See First Day Declaration ¶¶ 24, 26. The Debtors will

therefore be unable to operate their business or otherwise fund these chapter 11 cases without

access to the Cash Collateral, and will suffer immediate and irreparable harm to the detriment of

all creditors and other parties in interest. In short, the Debtors’ ability to administer these

chapter 11 cases through the use of Cash Collateral is vital to preserve and maximize the value of

the Debtors’ estates.

       60.     The Debtors request that the Court hold and conduct a hearing to consider entry of

the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the

Final Hearing, to receive initial funding under the DIP Facility. This relief will enable the

Debtors to preserve and maximize value and, therefore, avoid immediate and irreparable harm

and prejudice to their estates and all parties in interest, pending the Final Hearing.

                                    Request for Final Hearing

       61.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing within approximately 30 days after the Petition Date,

and fix the time and date prior to the Final Hearing for parties to file objections to this motion.




                                                  47
               Case 19-11534-CSS        Doc 15     Filed 07/11/19      Page 48 of 49



                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       62.      To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                               Notice

       63.      The Debtors will provide notice of this motion to: (a) the Office of the U.S.

Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims against

the Debtors (on a consolidated basis); (c) counsel to the DIP Agents and the Prepetition ABL

Agents; (d) counsel to the Prepetition Term Loan Agent and the Prepetition Vendor Program

Loan Agent; (e) the United States Attorney’s Office for the District of Delaware; (g) the Internal

Revenue Service; (h) the United States Securities and Exchange Commission; (i) the state

attorneys general for all states in which the Debtors conduct business; and (j) any party that

requests service pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

       64.      No prior request for the relief sought in this motion has been made to this or any

other court.



                           [Remainder of Page Intentionally Left Blank]




                                                 48
             Case 19-11534-CSS        Doc 15      Filed 07/11/19   Page 49 of 49



       WHEREFORE, the Debtors respectfully request that the Court enter the DIP Orders,

granting relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: July 11, 2019
       Wilmington, Delaware
                                        /s/ Domenic E. Pacitti
                                        Domenic E. Pacitti (DE Bar No. 3989)
                                        Michael W. Yurkewicz (DE Bar No. 4165)
                                        Sally E. Veghte (DE Bar No. 4762)
                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                        919 N. Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        Telephone:    (302) 426-1189
                                        Facsimile:    (302) 426-9193

                                        - and -

                                        Matthew Murphy (pro hac vice admission pending)
                                        Nathan S. Gimpel (pro hac vice admission pending)
                                        Matthew Smart (pro hac vice admission pending)
                                        PAUL HASTINGS LLP
                                        71 South Wacker Drive, Suite 4500
                                        Chicago, Illinois 60606
                                        Telephone: (312) 499-6000
                                        Facsimile: (312) 499-6100

                                        Todd M. Schwartz (pro hac vice admission pending)
                                        PAUL HASTINGS LLP
                                        1117 South California Avenue
                                        Palo Alto, California 94304
                                        Telephone: (650) 320-1800
                                        Facsimile: (650) 320-1900

                                        Proposed Co-Counsel to the Debtors and Debtors in
                                        Possession
